EXHIBIT 10.1




 
 
 
 
 
 
 
 
 
THE ORITZ BUILDING


OFFICE LEASE



--------------------------------------------------------------------------------

EXHIBIT 10.1

TABLE OF CONTENTS
 


 
1. PARTIES AND BASIC LEASE PROVISIONS 1
 
1.1 Names 1
1.2 Basic Lease Provisions 1
 
2. PREMISES 2
 
2.1 Premises 2
2.2 Building 2
2.3 Nonexclusive and Reserved Rights 2
2.4 Condition of Premises 2
2.5 Parking 2
 
3. TERM 3
 
3.1 Period 3
3.2 Delayed Occupancy 3
 
4. RENT 4
 
4.1 Base Rent 4
4.2 Proration 4
4.3 CPI Increase 4
4.4 Notice of Increase 4
 
5. SECURITY DEPOSIT 4
 
6. BUILDING OPERATING COSTS 5
 
6.1 Tenant’s Obligation 5
6.2 Operating Costs 5
6.3 Other Definitions 6
6.4 Payment of Tenant’s Share of Operating Costs 6
6.5 Adjustment of Tenant’s Share 7
 
7. CONSTRUCTION OF PREMISES 8
 
7.1 Tenant Improvements 8
7.2 Effect on Commencement Date 8
 



--------------------------------------------------------------------------------

EXHIBIT 10.1

8. USES 9
 
8.1 Authorized 9
8.2 Suitability 9
8.3 Insurance 9
8.4 Laws 9
8.5 Nuisance 9
8.6 Rules and Regulations 10
 
9. SERVICES AND UTILITIES 10
 
9.1 Basic Services by Landlord 10
9.2 Additional Heating and Air Conditioning 10
9.3 Special Apparatus 11
9.4 Interruption In Service 11
9.5 Additional Rent 12
9.6 Tenant’s Obligations 12
 
10. TAXES PAYABLE BY TENANT 12
 
11. ALTERATIONS 12
 
11.1 Landlord’s Consent Required 12
11.2 Removal At Landlord’s Option 13
 
12. MAINTENANCE AND REPAIRS 13
 
12.1 Landlord’s Obligations 13
12.2 Tenant’s Obligations 14
12.3 Compliance With Law 15
 
13. LIENS 15
 
14. INDEMNITY 15
 
14.1 Indemnity 15
14.2 Exemption of Landlord From Liability 16
 
15. INSURANCE 16
 
15.1 General 16
15.2 Casualty Insurance 17
15.3 Liability Insurance 17
15.4 Adjustment 18



--------------------------------------------------------------------------------

EXHIBIT 10.1

15.5 Landlord’s Insurance 18
15.6 Subrogation Waiver 18
 
16. ASSIGNMENT AND SUBLETTING 19
 
16.1 Landlord’s Consent Required 19
16.2 Tenant’s Application 19 16.3 Landlord’s Option to Recapture 19
16.4 Approval/Disapproval Procedure 20
16.5 Required Provisions 20
16.6 Transfer or Sublease Profit 21
16.7 Fees for Review 21
16.8 No Release of Tenant 21
16.9 Assumption of Obligations 22
16.10 Deemed Transfers 22
16.11 Involuntary Assignment 22
16.12 Assignment of Sublease Rents 23
 
17. SALE OF PREMISES OR BUILDING 23
 
18. ENTRY BY LANDLORD 23
 
19. INSOLVENCY OR BANKRUPTCY 23
 
19.1 Acts of Default 23
19.2 Rights and Obligations Under the Bankruptcy Code 24
 
20. DEFAULT BY TENANT 25
 
20.1 Acts Constituting Defaults 25
20.2 Landlord’s Remedies 26
20.3 Landlord’s Right to Cure Default 27
 
21. DEFAULT BY LANDLORD 27
 
22. DEFAULT AND DESTRUCTION 28
 
22.1 Partial Damage – Insured 28
22.2 Partial Damage – Uninsured 28
22.3 Total Destruction 29
22.4 Landlord’s Obligations 29
22.5 Waiver by Tenant 29
 
23. CONDEMNATION 29



--------------------------------------------------------------------------------

EXHIBIT 10.1

 
24. SURRENDER OF PREMISES 30
 
25. HOLDING OVER 30
 
25.1 With Consent 30
25.2 Without Consent 31
 
26. ESTOPPEL CERTIFICATES 31
 
27. SUBORDINATION AND ATTORNMENT 31
 
27.1 Subordination 31
27.2 Attornment 32
27.3 Nonmaterial Amendments 32
 
28. LIGHT AND AIR 32
 
29. WAIVER 32
 
30. ATTORNEY’S FEES 33
 
31. NOTICES 33
 
31.1 Delivery 33
31.2 Sufficiency of Notice 33
 
32. MERGER 33
 
33. SUBSTITUTED PREMISES 34
 
34. DEFINED TERMS AND HEADINGS 34
 
35. TIME AND APPLICABLE LAW 34
 
36. SUCCESSORS AND ASSIGNS 34
 
37. ENTIRE AGREEMENT 34
 
38. SEVERABILITY 35
 
39. SIGNS 35
 
  



--------------------------------------------------------------------------------

EXHIBIT 10.1

  
 
40. PAYMENTS AND LATE CHARGE 35
 
41. EXECUTION BY LANDLORD 35
 
42. BROKERS 35
 
43. NAME OF BUILDING 36
 
44. GUARANTEE 36
 
45. NONRECORDABILITY OF LEASE 36
 
46. CONSTRUCTION 36
 
47. INABILITY TO PERFORM 37
 
48. CORPORATION AUTHORITY 37
 
49. PARTNERSHIP AUTHORITY 37
 
50. QUIET ENJOYMENT 37
 
 
 
 
ADDENDUM A 39
__________
 
 
 



--------------------------------------------------------------------------------

EXHIBIT 10.1

THE ORITZ BUILDING
 
OFFICE LEASE
 
1. PARTIES AND BASIC LEASE PROVISIONS
 
1.1 Names. This Lease is entered into in the City of Burlingame, County of San
Mateo, State of California, between Oritz Corporation, a California corporation
("Landlord") and Kindred Biosciences, Inc.(“Tenant"), a California corporation.
 
1.2 Basic Lease Provisions. The following Basic Lease Provisions constitute an
integral part of this Lease, and each reference herein to the Basic Lease
Provisions shall mean the provisions set forth in this Paragraph 1.2 are to the
section in which the particular Basic Lease Provision is first discussed. In the
event of any conflict between the Basic Lease Provisions and the remainder of
the lease, the latter shall control.
 
 
Lease Date: May 27, 2014
 
Address of Landlord:
 
1555 Bayshore Highway, 4th Floor
Burlingame, CA 94010
 
Address of Tenant:
1555 Bayshore Highway. Suite 200
Burlingame, CA 94010
 
Section 2:
 
Premises: Suite 200
 
Premises Rentable Area: 6,900 sq. ft.
 
Section 3:
 
Lease Term: 42 months (3.5 years)
  
Commencement Date: June 1, 2014
  
Termination Date: November 30, 2017
 
Section 4:
 
Base Rent: $15,525.00 per month ($2.25/sq.ft.)
One month’s Base Rent payable upon execution of lease
With 4 months free rent
 
Adjustment Dates: June 1, 2015: $16,008.00 ($2.32/sq.ft.)
June 1, 2016: $16,491.00 ($2.39/sq.ft.)
June 1, 2017: $16,974.00 ($2.46/sq.ft.)



1

--------------------------------------------------------------------------------

EXHIBIT 10.1

Section 5: Security Deposit: $16,974.00
   
Section 6: Base Year: 2014
 
 
2.PREMISES
 
2.1 Premises. On and subject to the terms, covenants set forth in this Lease,
Landlord leases to Tenant and Tenant rents from Landlord the premises described
in the Basic Lease Provisions (Paragraph 1.2, "Section 2") and as shown on
Exhibits A and B to this Lease (the "Premises"). The rentable area of the
Building, for all purposes under this Lease, are stipulated to be as specified
in the Basic Lease Provisions (Paragraph 1.2, "Section 2").
 
2.2 Building. The Premises are a portion of the building known as the Oritz
Building ("Building"), located at 1555 Bayshore Highway, Burlingame, California.
The term "Building" also includes the parking facilities, common areas and
landscaped areas which serve the Building.
 
2.3 Nonexclusive and Reserved Rights. Tenant is hereby granted the right to the
nonexclusive use of the common corridors and hallways, stairwells, elevators,
restrooms, parking facilities, and other public or common areas of the Building,
however, the manner in which the public and common areas are maintained shall be
at the sole reasonable discretion of Landlord, so long as they are maintained in
good and operable condition, and use thereof shall be subject to such reasonable
rules, regulations and restrictions Landlord may impose from time to time.
Landlord reserves the right to make alterations or additions to or to change the
location of elements of the Building or office complex, and to use the roof,
exterior walls and the area above and beneath the Premises, together with the
right to install, use, maintain and replace equipment, machinery, pipes,
conduits and wiring through the Premises, which serve other parts of the
Building, in a manner and in locations which do not unreasonably interfere with
Tenant's use of the Premises.
 
2.4 Condition of Premises. Landlord shall construct or install in the Premises
only the improvements specified in Paragraph 4 of Addendum “A” hereto executed
concurrently by Landlord and Tenant and incorporated by this reference (with all
references to terms defined herein having the same meanings). Except as
otherwise specifically provided in the Lease and Addendum, Tenant shall accept
the Premises in an “as is” condition on the date the Term commences and Landlord
shall have no obligation to improve, alter, remodel or otherwise modify the
Premises prior to Tenant’s occupancy. Notwithstanding anything to the contrary
in this Lease and the Addendum, Landlord shall deliver the Premises vacant of
all occupants and personal property, clean and free of debris, all lighting
(inclusive of ballasts) in good working order, and with all building systems
(e.g., mechanical, HVAC, electrical, plumbing and roof) in good operating
condition and repair.
 
2.5 Parking. Tenant shall be permitted to park employee and guest automobiles on
a non-exclusive basis in the areas designated by Landlord for parking, from time
to time. Tenant shall abide by any and all reasonable parking regulations and
rules established from time to time by Landlord. Parking space allocation

2

--------------------------------------------------------------------------------

EXHIBIT 10.1

is 3.3 spaces per 1,000 sq. ft., providing the Tenant 23 non-reserved parking
spaces free of charge for the duration of its tenancy.


3. TERM
 
3.1 Period. The term of this Lease (the “Term”) shall be for the period
specified in the Basic Lease Provisions (Paragraph 1.2, “Section 3”). The Term
shall commence on the Commencement Date and shall end on the Termination Date,
unless sooner terminated pursuant to any provision of this Lease or extended
pursuant to the Option to Extend set forth in the Addendum. The Commencement
Date and the Termination Date are specified in the Basic Lease Provisions
(Paragraph 1.2, “Section 3”). However, if any Tenant Improvements are to be
constructed by Landlord pursuant to Section 7, then the Commencement Date shall
be the earlier of (a) the date Tenant occupies any part of the Premises, or (b)
the date of substantial completion of the Tenant Improvement Work for the
Premises, or (c) the date established by Landlord in the event of a delay as
described in Section 7 of this Lease; and the Termination Date shall be adjusted
so that the period between the Commencement Date and the Termination Date is
equal to the Term. As used herein, “substantial completion” shall mean (I)
completion (as determined in the event of dispute by Landlord’s architect in
accordance with AIA standards) of the construction work to be performed by
Landlord pursuant to Section 7 (if any), whether or not substantial completion
of the Building has occurred (provided that all Building systems, such as
elevators, heating and air conditioning, required for use of the Premises, are
operating), except for such items that constitute a minor defect or adjustment
which can be completed after occupancy without causing any material interference
with Tenant’s use of the Premises, and (ii) the issuance of a Certificate of
Occupancy by the City of Burlingame for the Premises, or such other governmental
authorization required for occupancy of the Premises. Where Landlord is required
to perform construction work under Section 7, Landlord shall give Tenant notice
of the anticipated date of substantial completion and shall attempt to give
thirty (30) days advance notice of the date of substantial completion, but
Landlord shall not be liable for its failure to do so. If the Commencement Date
and the Termination Date differ from those inserted in the Basic Lease
Provisions (Paragraph 1.2, “Section 3”) at the time this Lease is executed, then
within ten (10) days after the Commencement Date Landlord and Tenant shall
execute a written acknowledgement of the Commencement date and the Termination
Date, and attach it as an exhibit to this Lease. The work to be completed by
Landlord pursuant to Paragraph 4 of the Addendum (“Landlord’s Work”) are not
deemed to be Tenant Improvements as defined in Section 7 of the Lease.
 
3.2 Delayed Occupancy. In light of the minimal nature of the work to be
completed by Landlord pursuant to Paragraph 4 of the Addendum, Landlord shall
substantially complete Landlord’s Work and deliver the Premises to Tenant on or
before the Commencement Date specified in the Basic Lease Provisions (Paragraph
1.2, "Section 3"). However, this Lease shall not be void or voidable, nor shall
Landlord or its agents or contractors have any liability to Tenant, by reason of
Landlord's failure to substantially complete Landlord's Work by the Commencement
Date specified in the Basic Lease Provisions, and postponement of Tenant's
rental obligation (and the rent abatement period accordingly) prior to delivery
of possession of the Premises shall be Tenant's exclusive remedy and in sole
satisfaction of all claims Tenant might otherwise

3

--------------------------------------------------------------------------------

EXHIBIT 10.1

have by reason of Landlords failure to deliver the Premises by the specified
Commencement Date so long as the Premises are delivered to Tenant, with
Landlord’s Work substantially complete, within five (5) business days of the
Commencement Date specified in the Basic Lease Provisions.


3.3 Early Access. Notwithstanding the Commencement Date as set forth in the
Basic Lease Provisions, Tenant shall have access to the Premises immediately
following full execution of this Lease and delivery of the required certificates
of insurance, in accordance with the insurance provisions of this Lease, for
purposes of Tenant’s installation of items that are pertinent to Tenant’s
business, including but not limited to cabling, telephone systems, furniture
partitions, security systems, etc. Tenant shall not be obligated to pay any rent
during this period. Tenant shall not interfere with Landlord’s Work, which shall
be undertaken immediately following mutual execution of this Lease and completed
prior to the Commencement Date.
 
4. RENT
 
4.1 Base Rent. Tenant shall pay to Landlord as monthly Base Rent for the
Premises, in advance, without deduction (except as expressly permitted in this
Lease), setoff, prior notice or demand, the sum specified in the Basic Lease
Provisions (Paragraph 1.2, “Section 4”) per month, which shall be subject to
adjustment as provided in Paragraph 1.2, “Section 4”. The fifth month's Base
Rent shall be paid on the date of execution of this Lease, and the Base Rent for
each calendar month thereafter during the Term shall be paid on the first day of
each such calendar month. The Base Rent shall be paid to Landlord at the address
set forth in the Basic Lease Provisions or such other address as shall be
designated in writing from time to time by Landlord.
 
4.2 Proration. If the Commencement Date occurs on a day other than the first day
of a calendar month, the Base Rent payable for the first calendar month of the
Term shall be prorated on the basis which the number of days of the Term in the
first month bears to the total number of days in such month; and, in such case,
Tenant shall pay such prorated Base Rent to Landlord on the Commencement Date,
and the fifth month's Base Rent paid, on the date of the execution of this lease
pursuant to Paragraph 4.1 shall be credited against the Base Rent for the fifth
calendar month. If the Term ends on a day other than the last day of a calendar
month, the Base Rent payable for the last calendar month of the Term shall be
prorated on the basis which the number of days of the Term in the last calendar
month bears to the total number of days in such month.
 
4.3 CPI Increase. N/A, as stipulated on lease
 
4.4 Notice of Increase. N/A, as stipulated on lease
 
5. SECURITY DEPOSIT
 
Upon Tenant's execution of this Lease, Tenant shall deposit with Landlord the
sum specified as the Security Deposit in the Basic Lease Provisions (Paragraph
1.2, “Section 5”), which shall be held by Landlord as security for the faithful
performance by Tenant of all of the terms, covenants, and conditions of this
Lease, it being expressly understood and agreed that the Security Deposit is not
an advance deposit for rent or a measure of Landlord’s damages in case of

4

--------------------------------------------------------------------------------

EXHIBIT 10.1

Tenant's default. The Security Deposit may be retained, used or applied by
Landlord to remedy any default by Tenant, to repair damage caused by Tenant to
any part of the Premises or the Building, and to clean the Premises upon
expiration or earlier termination of this Lease, as well as to reimburse
Landlord for any amount which Landlord may spend by reason of Tenant's default
or to compensate Landlord for any other loss or damage which Landlord may suffer
by reason of Tenant's default. If any portion of the Security Deposit is so used
or applied, Tenant shall, within ten (10) days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to the full amount required hereunder, and Tenant's failure to do so
shall be a material breach of this Lease. Landlord shall not be required to keep
the Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on, or any other compensation for, Landlord's retention of
the Security Deposit. Tenant may not elect to apply any portion of the Security
Deposit toward payment of Base Rent or any other amounts payable by Tenant under
this Lease, although Landlord may elect to do so in the event Tenant is in
default beyond any applicable notice and cure period or is insolvent. If Tenant
shall fully and faithfully perform every provision of this Lease to be performed
by it, the Security Deposit or any balance thereof shall be returned to Tenant
at Tenant's last known address (or, at Landlord's option, to the last assignee
of Tenant's interest hereunder) within thirty (30) days after the Term has ended
and the Premises have been vacated by Tenant.
 
6. BUILDING OPERATING COSTS
 
6.1 Tenant’s Obligation. As used herein, “Base Year Operating Costs” shall mean
those Building Operating Costs (defined in Section 6.2 below) incurred by and
for the account of the Building during and attributable to the Base Year. As
used herein, “Excess Building Operating Costs” shall mean all increases in
Building Operating Costs over the Base Year Operating Costs. After the first
twelve months of the Term of this Lease, Tenant shall pay Tenant’s Share of
Excess Building Operating Costs, as defined in Paragraph 6.3.
 
 
6.2 Operating Costs. The term “Building Operating Cost” shall include all items
in Subparagraphs 6.2.1 and 6.2.2.
 
6.2.1 All direct costs of ownership, operation, maintenance and management of
the Building including the costs for common areas and parking facilities serving
the Building, all as determined by generally accepted accounting practices. By
way of illustration but not limitation, operating expenses shall include the
costs for the following items: heat, light, water, sewage, power and steam,
waste disposal, janitorial services, security, fire protection, window cleaning,
air conditioning, landscaping, materials and supplies, equipment and tools,
service agreements on equipment, insurance, licenses, permits and inspections,
wages and salaries, employee benefits and payroll taxes, accounting and legal
expenses, management fees that are reasonable and comparable to other management
fees charged in the geographic area, and the cost of contesting the validity or
applicability of any governmental enactments which may affect the operation or
maintenance of the Building or operating expenses. Building Operating Costs
shall not include costs incurred to bring the Building or Premises into full
compliance with all governmental regulations, ordinances and laws that were in
effect at the effective date of this Lease (but costs to

5

--------------------------------------------------------------------------------

EXHIBIT 10.1

comply with any amendments of such laws effective after the effective date of
this Lease may be included in Building Operating Costs), any bad debt loss, rent
loss or reserves for bad debts or rent loss and reserves for Building Operating
Costs or capital improvements, the cost of goods or services paid to Landlord,
or to any subsidiary or affiliate of Landlord, to the extent such costs exceed
the costs of comparable goods or services delivered or rendered by unaffiliated
third parties, costs to remediate or remove hazardous materials from the
Building or the Premises, cost of compliance with laws enacted prior to the
Commencement Date (but costs to comply with any amendments of such laws enacted
after the effective date of this Lease may be included in Building Operating
Costs), interest expense, advertising costs, leasing commissions, depreciation
on the Building or the cost of capital expenditures; provided, however, that in
the event Landlord makes capital improvements which have the effect of reducing
operating expenses, or which are required by governmental orders, rules, codes,
regulations, ordinances and laws enacted after the Commencement Date, Landlord
may amortize its investment in said improvements as an operating expense in
accordance with standard accounting practices (on a straight line basis),
provided that as to capital improvements reducing operating expenses such
amortization is not at a rate greater than the anticipated savings in the
operating expenses.


6.2.2 All real property taxes on the Building, the land on which the Building is
situated, and the various estates in the Building and the real property taxes on
the land and improvements comprising the parking facilities and common areas.
All personal property taxes levied on property used in the operation of the
Building. All taxes of every kind and nature whatsoever levied and assessed in
lieu of or in substitution for existing or additional real or personal property
taxes on the Building, land or personal property other than taxes covered by
Paragraph 10, any charge upon Landlord's business of leasing the Premises or
other portions of the Building or parking facilities and the cost to Landlord of
contesting the amount or validity or applicability of any of the aforementioned
taxes. Net recoveries through protest, appeals or other actions taken by
Landlord in its discretion, after deduction of all costs and expenses, including
counsel and other fees, shall be deducted from direct taxes for the year of
receipt.
 
6.3 Other Definitions. The term "Base Year" means the calendar year in which
this Lease commences, which is 2014. The term "Subsequent Year" means any
calendar year during the Term after the Base Year. The term "Tenant's Share"
means the proportion which the rentable square footage of the Premises bears to
the total rentable square footage of the Building. For purposes of this Lease,
Tenant’s Share is 24.64%.
 
6.4 Payment of Tenant's Share of Operating Costs
 
6.4.1 Tenant shall pay Tenant's Share of the estimated Excess Building Operating
Costs commencing on the first day of the thirteenth month and thereafter during
the Term. During the Base Year and any Subsequent Year Landlord shall submit to
Tenant, prior to the Commencement Date as to the Base Year and before January 1
of each Subsequent Year, or as soon thereafter as Landlord has sufficient data,
a reasonably detailed statement showing the estimated Building Operating Costs
for the then current year. The determination of the estimated Building Operating
Costs shall be made by Landlord based

6

--------------------------------------------------------------------------------

EXHIBIT 10.1

upon experience with actual costs and projections. If Tenant's Share of the
estimated Excess Building Operating Costs exceeds the Base Year Operating Costs,
then at the thirteenth monthly rent payment date (following the submittal of
such statement and at each subsequent monthly rent payment date thereafter
during the calendar year), Tenant shall pay to Landlord an amount equal to
one-twelfth (1/12) of the estimated Excess Building Operating Costs multiplied
by Tenant's Share, over one-twelfth (1/12) of the 2014 Base Year Operating Cost,
which obligation shall commence on the first day of the thirteenth month of the
Term. If Landlord does not submit said statement to Tenant prior to January 1 of
any Subsequent Year, Tenant shall continue to pay Tenant's Share of the Excess
Building Operating Costs at the then existing rate until such statement is
submitted and, thereafter, at the monthly rent payment date next following the
submittal of such statement Tenant shall pay Tenant's Share of the Excess
Building Operating Costs based on the rate set forth in such statement plus, if
the new rate is greater than the old rate, the difference accrued from January 1
of such Subsequent Year. Landlord may revise such estimated Building Operating
Costs at the end of any calendar quarter.
 
6.4.2 On or before March 31 of each Subsequent Year or as soon thereafter as
Landlord has sufficient data, Landlord shall submit to Tenant a reasonably
detailed statement showing the actual Excess Building Operating Costs paid or
incurred by Landlord during the previous calendar year. If Tenant's Share of
such actual Excess Building Operating Costs is less than the amount of Tenant's
Share of the estimated Excess Building Operating Costs for such previous year
theretofore paid by Tenant, then Landlord shall credit the amount of such
difference against the next Excess Building Operating Costs payments coming due;
provided, however, that Tenant shall not be entitled to a credit for any amount
calculated to be less than the Base Year Operating Costs. If Tenant's Share of
such actual Excess Building Operating Costs is more than the amount of Tenant's
Share of the estimated Excess Building Operating Costs for such previous year
theretofore paid by Tenant, Tenant shall pay to Landlord the full amount of such
difference at the monthly rent payment date next following the submittal of such
statement to Tenant.
 
6.4.3 If the Term commences on a date other than January 1 or ends on a date
other than December 31, the Excess Building Operating Costs for such first or
last calendar year of the Term shall be prorated based on what the number of
days in the Term in that year bears to 365 and any amounts owed or to be
credited pursuant to Subparagraph 6.4.2 shall be paid at the time in the
Subsequent Year, or in the calendar year immediately following the year in which
the Term ends, that such amount is calculated pursuant to Subparagraph 6.4.2.
 
6.5 Adjustment of Tenant's Share. In the event the rentable square footage of
the Premises and/or the total rentable square footage of the Building is
changed, Tenant's Share shall be appropriately adjusted so that it at all times
reflects the proportion which the rentable square footage of the Premises bears
to the total rentable square footage of the Building. Furthermore,
notwithstanding the foregoing or any other provision of this Lease to the
contrary, it is agreed that if at any time during the Base Year or any
Subsequent Year, the Building is less than ninety-five percent (95%) occupied,
and for so long as occupancy of the Building remains below such level, Landlord
shall be entitled to make reasonable adjustments to Tenant's Share for the
purpose of distributing among

7

--------------------------------------------------------------------------------

EXHIBIT 10.1

Tenant and all other tenants, in proportion to the area occupied, those Building
Operating Costs which vary based on the extent to which the Building is
occupied.
 
6.6 Audit Right. Landlord shall maintain complete and accurate books of account
and records of the Building Operating Costs. Tenant, at its sole cost, shall be
entitled to have an audit made of such books of account and records by
representatives of Tenant on the terms and conditions described in this
Paragraph 6.6 (the "Audit Right"). Tenant shall exercise the Audit Right, if at
all, only by giving Landlord written notice of Tenant's intent to exercise the
Audit Right (the "Audit Notice"). Tenant shall have the right to perform the
audit only during the ninety (90)-day period beginning on the tenth (10th) day
after the date that Landlord receives the Audit Notice (the "Audit Period").
There shall be no more than one (1) audit of Tenant's Share of Building
Operating Costs or Excess Building Operating Costs per year. If the audit
discloses that Landlord's statement of the actual amount of Tenant's Share of
Building Operating Costs or Excess Building Operating Costs for such year was
not correct, then Tenant shall immediately pay any additional amount due
Landlord as disclosed by the audit or Landlord shall immediately refund Tenant
the amount of any over payment as disclosed by the audit, as the case may be. In
no event shall Tenant employ auditors paid on a contingency basis in the
exercise of the Audit Right.


CONSTRUCTION OF PREMISES


 
7.1 Tenant Improvements. If the Premises are being leased on an "as is” basis
without any improvements, alterations or additions required to be made thereto
by Landlord or Tenant, the remaining provisions of this Section 7 shall not
apply, and it is acknowledged that the Landlord Work described in Paragraph 4 of
Addendum A does not constitute Tenant Improvements for purposes of this Section
7. However, if any improvements, alterations or additions are to be made by
Landlord and/or Tenant to complete the Premises for occupancy by Tenant (the
“Tenant Improvement”), the provisions of the Work Letter to this Lease shall
govern with regard to the completion of all such Tenant Improvements. Except as
specifically set forth in the Work Letter, Landlord has no obligation and has
made no promise to alter, remodel, decorate, paint or otherwise improve the
Premises or any part thereof. To the extent Landlord is required to perform any
Tenant Improvements pursuant to the Work Letter ("Landlord's Work"), Landlord
shall use reasonable diligence to complete such Landlord’s Work in a timely
manner.
 
7.2 Effect On Commencement Date. Time is of the essence in connection with the
delivery to Landlord of each and every drawing, plan, specification, schedule or
other item required to be given by Tenant to Landlord or to be approved by
Tenant pursuant to the schedule in and provisions of the Work Letter. If
Landlord is delayed in substantially completing any Tenant Improvements included
in Landlord's Work as a result of (a) Tenant's failure to approve plans,
specifications, changes, cost estimates and other items within the time limits
specified therefor in the Work Letter, or (b) any change by Tenant in said
plans, specifications, or other items after the expiration of such time limits,
or (c) any default by Tenant relating to its obligations hereunder or under the
Work Letter, then, in any or all such instances and without limitation as to any

8

--------------------------------------------------------------------------------

EXHIBIT 10.1

other right or remedy available to Landlord, Landlord may under clause (c) of
Paragraph 3.1 determine in its sole discretion that the Commencement Date is the
date that Landlord's Work would have been substantially completed but for such
delay. Tenant's failure to perform or cause to be performed Tenant's obligations
within the time limits referred to in the Work Letter, regardless of whether
such delays were beyond the control of Tenant, shall not delay commencement of
the Term or Tenant's obligations TO pay the Base Rent and Tenant's Share of the
Building Operating Costs.
 
8. USES
 
8.1 Authorized. The Premises shall be used solely for general office purposes
and for no other purpose without the prior written consent of Landlord, which
consent may be withheld by Landlord in its sole discretion. Tenant shall not use
or permit the Premises or any part thereof to be used for any purpose other than
the purpose expressly authorized herein.
 
8.2 Suitability. Tenant acknowledges that except as otherwise stated in this
Lease, neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises or the Building or with respect to the
suitability of either for the conduct of Tenant's business, nor has Landlord
agreed to undertake any modification, alteration or improvement to the Premises
except as provided in the Work Letter. Except as otherwise expressly provided in
this Lease, including the Addendum, the taking of possession of the Premises by
Tenant shall conclusively establish that the Premises and the Building were at
such time in satisfactory condition.
 
8.3 Insurance. Tenant shall not do or suffer anything to be done in or about the
Premises, nor shall Tenant bring or allow anything to be brought into the
Premises, which will in any way increase the rate of any fire insurance or other
insurance upon the Building or its contents, cause a cancellation of said
insurance or otherwise affect said insurance in any manner.
 
8.4 Laws. Tenant shall not do or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated. Tenant shall, at its sole cost and expense,
promptly comply with each and all of said governmental measures and also with
the requirements of any board of fire underwriters or other similar body now or
hereafter constituted to deal with the condition, use or occupancy of the
Premises, excluding structural changes not related to or affected by Tenant's
alterations, additions or improvements. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures or requirements shall be conclusive of that fact as
between Landlord and Tenant.
 
8.5 Nuisance. Tenant shall not place or permit to be placed on any floor a load
exceeding the floor load which such floor was designed to carry. Tenant also
shall not do or suffer anything to be done in or about the Premises which will
in any way obstruct or interfere with the rights of other tenants or occupants
of the Building or injure or annoy said tenants or occupants, nor shall Tenant
use or suffer the Premises to be used for any immoral, unlawful or objectionable

9

--------------------------------------------------------------------------------

EXHIBIT 10.1

purposes. In no event shall Tenant cause or permit any nuisance in or about the
Premises, and no loudspeakers or similar devices shall be used without the prior
written approval of Landlord, which approval may be withheld in Landlord's sole
discretion. Tenant shall not commit or suffer to be committed any waste in or
upon the Premises. The provisions of this paragraph are for the benefit of
Landlord only and shall not be construed to be for the benefit of any tenant or
occupant of the Building.
8.6 Rules and Regulations. Tenant shall faithfully comply with the Rules and
Regulations for the Building, together with all modifications and additions
thereto adopted by Landlord from time to time. If there is any conflict between
the Rules and Regulations and the provisions of this Lease, the provisions of
this Lease shall prevail. Landlord shall not be responsible to Tenant for the
nonperformance of any of the Rules and Regulations by or otherwise with respect
to the acts or omissions of any other tenants or occupants of the Building.
 
9. SERVICES AND UTILITIES
 
9.1 Basic Services by Landlord. Provided that Tenant is not in default under
this Lease, and subject to the provisions elsewhere herein contained and to the
Rules and Regulations of the Building, Landlord shall furnish the Premises with:
(a) water, sewage and electricity suitable in Landlord's judgment for the
intended use of the Premises and for the operation of a reasonable number, based
on customary use for general office purposes, of desktop office machines and
ordinary copying machines; (b) heat and air conditioning during ordinary
business hours of 7am until 6pm on days other than Saturdays, Sundays and
generally recognized holidays, in an amount reasonably required in Landlord's
judgment for the comfortable occupation of the Premises; (c) elevator service,
which shall mean service by non-attended automatic elevators or elevators with
attendants, either or both, at the option of Landlord; and (d) daily janitorial
service (five nights per week). If Tenant elects to have Landlord provide
additional janitorial services, Tenant shall pay to Landlord the cost of such
extra services determined in the same manner as in Paragraph 9.2. Landlord shall
maintain the lobbies, hallways, stairs, public restrooms, elevators and
landscaping in a clean and orderly manner and in a good state of repair.
 
9.2 Additional Heating and Air Conditioning. Landlord shall provide additional
or afterhours heating or air conditioning, at Tenant's request, and Tenant shall
pay to Landlord the cost of such services as determined solely and reasonably by
Landlord based upon Landlord's reasonable estimates of the costs of such
additional services, plus a reasonable charge (not to exceed 4% of the cost of
such services) for Landlord's additional overhead expense. The current cost of
after hours HVAC (including Landlord’s additional overhead expense) does not
exceed $100 per hour; however, in the event of a material increase in utility
rates at the Building, Landlord shall have the right to adjust this hourly rate.
Tenant shall keep all draperies closed when necessary because of the sun's
position and at all times cooperate fully with Landlord and abide by all the
regulations and requirements which Landlord may prescribe from time to time for
the proper functioning and protection of the heating, ventilating and air
conditioning systems. Whenever heat-generating machines or equipment or lighting
that are in excess of ordinary office usage are used in the Premises by Tenant
which affect the temperature otherwise maintained by the air conditioning
system, Landlord shall have the right to install any machinery and

10

--------------------------------------------------------------------------------

EXHIBIT 10.1

equipment which Landlord deems necessary to restore the temperature balance in
any affected part of the Building, including but not limited to modifications to
the Building's air conditioning system or installation of supplementary air
conditioning units. The cost thereof, including installation and any additional
costs of operation and maintenance occasioned thereby, shall be paid by Tenant
to Landlord upon demand.
 
9.3 Special Apparatus. Tenant shall not, except with the prior written consent
of Landlord, which consent Landlord may withhold in its sole discretion, either:
(a) use any apparatus or device in the Premises, including but not limited to
electronic data processing machines, punch card machines and machines requiring
excess lighting or using current in excess of 5 kilowatts per hour at rated
capacity of 120 volts single-phase (except standard office photocopy machines)
which will in any way increase the amount of cooling, ventilation, electricity
or water beyond that usually furnished or supplied for use of the Premises for
general office purposes; or (b) connect with electric current (except through
existing electrical outlets in the Premises) or water pipes any device or
apparatus for the purpose of using electrical current or water, except as may be
provided in the Work Letter. If Landlord consents to the use and/or connection
of any such apparatus or device, Landlord shall have the right to install meters
and similar monitoring devices to measure the amount of utilities consumed by
such apparatus or devices and Tenant shall pay for the cost of all work and
materials required for the installation, maintenance and use of such meters and
monitoring devices. If Landlord elects not to install a special meter or
monitoring device, then Landlord shall determine the amount of additional
utilities and resources consumed by such apparatus or device based upon
Landlord's reasonable estimates and best judgment; and such determination, made
in good faith by Landlord, shall be conclusive on Tenant. Tenant shall pay to
Landlord promptly upon demand the cost of any excess use of utilities and
resources based on the rates charged by the local public utility company or
other supplier furnishing same, plus any additional expense incurred by Landlord
in keeping account of the foregoing and administering same. Landlord shall
include in substantially all of the leases of space in the Building provisions
comparable to those set forth in this Paragraph 9.3.
 
9.4 Interruption In Service. Landlord shall use reasonable efforts to remedy any
interruption in the furnishing of services and utilities. However, Landlord
shall not be in default under this Lease or liable for any damages directly or
indirectly arising from, nor shall the rent be abated by reason of, any failure
to provide or any reduction in any of the above services or utilities if such
failure or reduction is caused by the making of repairs or improvements to the
Premises or to the Building, the installation of equipment, acts of God or the
elements, labor disturbances of any character, or any other accidents or
conditions whatsoever beyond the reasonable control of Landlord, or rationing or
restrictions on the use of said services and utilities due to energy shortages
or other causes, whether or not any of the above result from acts or omissions
of Landlord. Furthermore, Landlord shall be entitled to cooperate voluntarily in
a reasonable manner with the efforts of national, state or local governmental
bodies or utilities suppliers in reducing energy or other resources consumption,
in all instances if required by law, but if voluntary, only so long as such
cooperation does not materially adversely affect Tenant’s comfort, convenience
or use of the Premises or Tenant’s access to its parking allocation as provided
in Paragraph 2.5. The failure of Landlord to provide the utilities and services

11

--------------------------------------------------------------------------------

EXHIBIT 10.1

specified in this Section 9 shall not constitute constructive or other eviction
of Tenant. Notwithstanding the foregoing, if an interruption in services or
utilities is due to Landlord’s intentional or negligent act or failure to act,
and if such service or utility is not restored within seventy-two (72) hours,
Tenant shall be entitled to pro rata rent abatement of Base Rent for each day
such service or utility service is interrupted beyond such seventy-two (72) hour
period.
 
9.5 Additional Rent. Any sums payable under this Section 9 shall be considered
additional rent and may be added to any installment of rent thereafter becoming
due, and Landlord shall have the same remedies for a default in payment of any
such sum as for a default in the payment of rent.
 
9.6 Tenant's Obligation. Tenant shall pay, prior to delinquency, for all
telephone and all other materials and services, not expressly required to be
provided by Landlord, which may be furnished to or used in, on or about the
Premises during the Term.
 
10. TAXES PAYABLE BY TENANT
 
Tenant shall pay before delinquency any and all taxes levied or assessed and
which become payable by Tenant (or directly or indirectly by Landlord) during
the Term (excluding, however, state and federal personal or corporate income
taxes measured by the income of Landlord from all sources, capital stock taxes,
and estate and inheritance taxes), whether or not now customary or within the
contemplation of the parties hereto, which are based upon, measured by or
otherwise calculated with respect to: (a) the gross or net rental income of
Landlord under this Lease, including, without limitation, any gross receipts tax
levied by any taxing authority, or any other gross income tax or excise tax
levied by any taxing authority with respect to the receipt of the rental payable
hereunder; (b) the value of Tenant's equipment, furniture, fixtures or other
personal property located in the Premises: (c) the possession, lease, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof; (d) the value of any leasehold improvements,
alterations or additions made in or to the Premises, regardless of whether title
to such improvements, alterations or additions shall be in Tenant or Landlord;
or (e) this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.
 
11. ALTERATIONS
 
11.1 Landlord's Consent Required. Except for cosmetic alterations such as
painting, which shall not require Landlord’s consent, Tenant shall not make or
permit to be made any alterations, additions or improvements to the Premises or
any part thereof, without obtaining Landlord's prior written consent, which
consent shall not be unreasonably withheld, unless the alterations affect the
exterior appearance of the Building or the structure or Building systems. When
applying for such consent, Tenant shall, if required by Landlord, furnish
complete plans and specifications for such alterations, additions or
improvements. All alterations, additions or improvements to the Premises shall
be performed by contractors selected and supervised by Landlord for Tenant's
account and at Tenant's sole cost and expense. Within ten (10) days after
receipt of a written statement from Landlord, Tenant shall reimburse Landlord
for all costs arising in connection with Landlord's review of plans and
specifications

12

--------------------------------------------------------------------------------

EXHIBIT 10.1

and supervision of contractors. Landlord shall have the right to require that
any contractor performing alterations, improvements or additions to the Premises
shall, prior to commencement of any work, provide Landlord with a performance
bond and labor and materials payment bond in the amount of the contract price
for the work, naming Landlord and Tenant (and any other persons designated by
Landlord as co-obligees.) All alterations, additions, fixtures and improvements,
including without limitation all improvements made pursuant to Section 7,
whether temporary or permanent in character, made in or upon the Premises either
by Landlord or Tenant, shall at once belong to Landlord and become part of the
Premises and shall remain on the Premises without compensation of any kind to
Tenant. Tenant shall carry insurance as required by Section 15 covering any
improvements, alterations or additions to the Premises made by Tenant under the
provisions of this Section 11, it being understood and agreed that none of such
alterations, additions or improvements shall be insured by Landlord nor shall
Landlord be required under any provision for reconstruction to repair,
reconstruct or reinstall any such alterations, additions or improvements.
Movable furniture and equipment which are removable without material damage to
the Building or the Premises shall remain the property of Tenant.
 
11.2 Removal At Landlord's Option. Notwithstanding any other provision contained
in this Lease, Tenant agrees that it shall, upon Landlord's written request made
prior to or within thirty (30) days following the expiration or termination of
this Lease, at Tenant's sole cost and expense promptly remove any alterations,
additions, fixtures or improvements designated by Landlord to be removed and
repair any damage to the Premises resulting from such removal. Landlord may, in
connection with any such removal which might in Landlord's judgment involve
damage to the Premises, require that such removal be performed by a bonded
contractor or other person for whom a bond satisfactory to Landlord has been
furnished covering the cost of repairing the anticipated damage.
 
12 . MAINTENANCE AND REPAIRS
 
12.1 Landlord's Obligations. Landlord shall maintain in good order, condition
and repair the structural portions of the Building including the exterior walls,
underflooring and roof, the basic heating, ventilating, air conditioning,
plumbing, electrical, and fire detection and security systems and all other
portions of the Premises not the obligation of Tenant or any other tenant in the
Building. However, if any such maintenance and repair becomes necessary in whole
or in part because of wrongful acts or omissions by Tenant or Tenant's
employees, agents, invitees and customers, or because of a breaking and
entering, the entire cost thereof shall be paid for by Tenant upon demand.
Landlord shall not be liable to Tenant, and rent shall not be abated, for any
failure by Landlord to maintain and repair areas which are being used in
connection with construction of improvements, or for any failure to make any
repairs or perform any maintenance unless such failure shall continue for an
unreasonable time after written notice of the need therefor is given to Landlord
by Tenant. Landlord shall also not be liable under any circumstances for loss of
profits or for injury to or interference with Tenant's business arising from or
in connection with the making of or the failure of Landlord to make any repairs,
maintenance, alterations or improvements in or to any portion of the Building or
in or to fixtures, appurtenances and equipment therein.

13

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
12.2 Tenant's Obligations
 
12.2.1 Tenant, at Tenant's sole cost and expense, except for services furnished
by Landlord pursuant Paragraph 9 and Paragraph 12.1, shall maintain the Premises
in good order, condition and repair including the interior surfaces of the
ceilings, walls and floors, all doors, interior windows, and all plumbing pipes,
valves and fixtures, electrical wiring, panels, switches, and all other fixtures
and equipment installed for the use of the Premises by Tenant. Tenant expressly
waives the benefit of any statute, ordinance or judicial decision now or
hereafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord's expense or to terminate this Lease because of Landlord's
failure to keep the Premises in good order, condition and repair.
 
12.2.2 Upon the expiration or earlier termination of this Lease, Tenant shall
surrender the Premises in the same condition as received, except for ordinary
wear and tear and damage by fire, earthquake, acts of God or the elements, not
caused by the wrongful omission of Tenant or Tenant's agents, and shall promptly
remove or cause to be removed, at Tenant's expense, from the Premises and the
Building any signs, notices and displays placed by Tenant.
 
12.2.3 Except for any damage caused by reasonable use, Tenant shall repair any
damage to the Premises or the Building caused by or in connection with the
removal of any articles of personal property, business or trade fixtures,
machinery, equipment, cabinetwork, furniture, movable partitions or permanent
improvements or additions, including without limitation thereto, repairing the
floor and patching and painting the walls where required by Landlord to
Landlord's reasonable satisfaction, all at Tenant's sole cost and expense.
Tenant shall indemnify Landlord against any loss or liability resulting from
delay by Tenant in so surrendering the Premises, including without limitation,
any claims made by any succeeding tenant founded on such delay.
 
12.2.4 In the event Tenant fails to maintain the Premises in good order,
condition and repair, Landlord shall give Tenant notice to do such acts as are
reasonably required to so maintain the Premises. In the event Tenant fails to
promptly commence such work and diligently prosecute it to completion, then
Landlord shall have the right, but no obligation, to do such acts and expend
such funds at the expense of Tenant as are reasonably required to perform such
work. Any amount so expended by Landlord shall be paid by Tenant promptly after
demand with interest at the maximum rate permitted by law from the date of such
work. Landlord shall have no liability to Tenant for any damage, inconvenience
or interference with the use of the Premises by Tenant as a result of performing
any such work.
 
12.3 Compliance With Law. Landlord and Tenant shall each do all acts required to
comply with all applicable laws, ordinances, regulations and rules of any public
authority relating to their respective maintenance obligations as set forth
herein.
 
13. LIENS
 
Tenant shall keep the Premises, the Building and any common areas and facilities
serving the Building free from any liens arising out of work

14

--------------------------------------------------------------------------------

EXHIBIT 10.1

performed, materials furnished, or obligations incurred by Tenant and shall
indemnify, hold harmless and defend Landlord from any liens and encumbrances
arising out of any work performed or materials furnished by or at the direction
of Tenant. In the event that Tenant shall not, within twenty (20) days following
imposition of any such lien, cause such lien to be released of record by payment
or posting of a proper bond, Landlord shall have, in addition to all other
remedies provided in this Lease and by law, the right, but no obligation, to
cause the same to be released by such means as it shall deem proper, including
payment of the claim giving rise to such lien. All such sums paid by Landlord
and all expenses incurred by it in connection therewith, including attorneys'
fees and costs, shall be payable to Landlord by Tenant on demand with interest
at the maximum rate permitted by law from the date such sums are paid or
expenses incurred by Landlord. Landlord shall have the right at all times to
post and keep posted on the Premises any notices permitted or required by law,
or which Landlord shall deem proper, for the protection of Landlord and the
Premises, and any other party having an interest therein, from mechanics' and
materialmen's liens, and Tenant shall give to Landlord at least ten (10)
business days' prior written notice of the expected date of commencement of any
work relating to alterations, additions or improvements in or to the Premises.
 
14. INDEMNITY
 
14.1 Indemnity. Tenant shall indemnify, hold harmless, and defend Landlord
against any and all claims of liability for any injury or damage to any person
or property whatsoever (a) occurring in, on or about the Premises or any part
thereof; and (b) occurring in, on or about any facilities (including, without
prejudice to the generality of the term "facilities," elevators, stairways,
passageways, hallways and parking areas), the use of which Tenant may have in
conjunction with other tenants or occupants of the Building or the office
complex, when such injury or damage is caused in part or in whole by the act,
negligence, fault or omission of any duty with respect to the same by Tenant,
its agents, contractors, employees, invitees or customers. Tenant shall further
indemnify, hold harmless and defend Landlord from and against any and all claims
arising from any breach or default in the performance of any obligation on
Tenant's part to be performed under the terms of this Lease, or arising from any
act or negligence of Tenant, or any of its agents, contractors, invitees, and
employees and from and against all costs, attorneys' fees, expenses and
liabilities incurred in the defense of any such claim or any action or
proceeding brought thereon. In case any action or proceeding be brought against
Landlord by reason of any such claim, Tenant, upon notice from Landlord, shall
defend the same at Tenant's expense by counsel reasonably satisfactory to
Landlord; provided, however, that Tenant shall not be liable for damage or
injury occasioned by the active negligence or intentional acts of Landlord and
its agents or employees unless covered by insurance Tenant is required to
provide. Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to property or injury to persons in, upon or about
the Premises from any cause except that caused by the negligence or intentional
acts of Landlord and its agents or employees.
 
14.2 Exemption of Landlord From Liability. Landlord shall not be liable for
injury or damage which may be sustained by the person, goods, wares, merchandise
or property of Tenant, its employees, invitees or customers, or any

15

--------------------------------------------------------------------------------

EXHIBIT 10.1

other person in or about the Premises caused by or resulting from fire, steam,
electricity, gas, water or rain, which may leak or flow from or into any part of
the Premises, or from the breakage, leakage, obstruction or other defects of the
pipes, sprinklers, wires, appliances, plumbing, heating, air conditioning or
lighting fixtures of the same, whether the damage or injury results from
conditions arising upon the Premises or upon other portions of the Building, of
which the Premises are a part, or from other sources. Landlord shall not be
liable for any damages arising
from any act or neglect of any other tenant or occupant of the Building.
 
15. INSURANCE
 
15.1 General. All insurance required to be carried by Tenant hereunder shall be
issued by responsible insurance companies acceptable to Landlord and the holder
of any mortgage or deed of trust secured by any portion of the Premises
(referred to herein as a "Mortgagee"). All policies of insurance provided for in
this Lease shall be issued by insurance companies licensed to do business in the
State of California, with general policy holder's rating of not less than "A"
and a financial rating of not less than ”Class X" as rated in the most current
available "Best's Insurance Reports." Each policy shall name Landlord and at
Landlord's request any Mortgagee as an additional insured, as their respective
interests may appear, and a duplicate original of all policies or certificates
evidencing the existence and amounts of such insurance shall be delivered to
Landlord by Tenant at least ten (10) days prior to Tenant's occupancy of the
Premises. All policies of insurance delivered to Landlord must contain a
provision that the company writing said policy will give Landlord thirty (30)
days' written notice in advance of any cancellation or lapse of or any change in
such insurance. All public liability, property damage and other casualty
insurance policies shall be written as primary policies, not contributing with,
and not in excess of coverage which Landlord may carry. Tenant shall furnish
Landlord with renewals or ”binders" of any such policy at least thirty (30) days
prior to the expiration thereof. If Tenant does not procure and maintain such
insurance, Landlord may (but shall not be required to) obtain such insurance on
Tenant's behalf and charge Tenant the premiums therefor which shall be payable
upon demand, and no such action by Landlord shall constitute a waiver of
Tenant's default hereunder. Tenant may carry such insurance under a blanket
policy, provided such blanket policy expressly affords the coverage required by
this Lease by a Landlord's protective liability endorsement or otherwise.
 
15.2 Casualty Insurance. At all times during the Term, Tenant shall maintain in
effect policies of casualty insurance covering (a) all improvements in, on or to
the Premises (including the Tenant Improvement Work, wall coverings,
decorations, partitions, ceilings, floor coverings, office fixtures, and any
alterations, additions or improvements as may be made by Tenant), and (b) trade
fixtures, merchandise and other personal property from time to time in, on or
upon the Premises, in an amount not less than one hundred percent (100%) of
their actual replacement cost from time to time during the term of this Lease,
providing protection against any peril included within the classification "Fire
and Extended coverage" together with insurance against sprinkler damage,
vandalism and malicious mischief, including cost of debris removal and
demolition. Replacement cost for purposes hereof shall be determined by mutual
agreement, or failing such agreement by an accredited appraiser selected by
Landlord, with the cost of such appraisal to be borne by Tenant. The

16

--------------------------------------------------------------------------------

EXHIBIT 10.1

proceeds of such insurance shall be used for the repair or replacement of the
property so insured. Upon termination of this Lease following a casualty as set
forth in Section 22, the proceeds under clause (a) above shall be paid to
Landlord, and the proceeds under clause (b) above shall be paid to Tenant.
 
15.3 Liability Insurance. Tenant shall at all times during the term hereof at
its own cost and expense obtain and continue in force workers' compensation
insurance and bodily injury liability and property damage liability insurance
adequate to protect Landlord against liability for injury to or death of any
person in connection with the activities of Tenant in, on or about the Premises
or with the use, operation or condition of the Premises. Such insurance at all
times shall be in an amount of not less than Two Million Dollars ($2,000,000)
for injuries to persons in one accident, not less than One Million Dollars
($1,000,000) for injury to any one person and not less than Five Hundred
Thousand Dollars ($500,000) with respect to damage to property. The limits of
such insurance shall not, however, limit the liability of Tenant hereunder. All
public liability and property damage policies shall contain a provision that
Landlord, although named as an insured, shall nevertheless be entitled to
recovery under said policies for any loss occasioned to it, its servants, agents
and employees by reason of the negligence of Tenant.
 
15.4 Adjustment. Every three (3) years during the Term, or whenever Tenant
materially improves or alters the Premises, Landlord and Tenant shall mutually
agree to increases in Tenant's insurance policy limits for the insurance to be
carried by Tenant as set forth in this Section 15. If Landlord and Tenant cannot
mutually agree upon the amounts of said increases within thirty (30) days after
notice from Landlord, then all insurance policy limits set forth in this section
shall be adjusted for increases in the cost of living using the same method and
in the same manner as is set forth in Paragraph 4.3 for the adjustment of the
Base Rent.
 
15.5 Landlord's Insurance. Landlord shall at all times from and after
substantial completion of the Premises maintain in effect a policy or policies
of insurance covering the Building in an amount not less than ninety percent
(90%) of full replacement cost (exclusive of the cost of excavations,
foundations, footings and all tenant improvements) from time to time during the
Term, providing protection against any peril generally included in the
classification "Fire and Extended coverage" together with insurance against
sprinkler damage, vandalism and malicious mischief. Landlord's obligation to
carry the insurance provided for herein may be brought within the coverage of
any blanket policy or policies of insurance carried and maintained by Landlord,
provided that the coverage afforded will not be reduced or diminished by reason
of the use of such blanket policy of insurance and that the Building is
specifically named as a property insured under such policy.
 
15.6 Subrogation Waiver. Landlord and Tenant each hereby waive any and all
rights of recovery against the other or against the officers, partners,
employees, agents and representatives of the other, on account of loss or damage
of such waiving party or its property, or the property of others under its
control, to the extent that such loss or damage is insured against under any
fire and extended coverage insurance policy which either may have in force at
the time of such loss or damage. Tenant shall, upon obtaining the policies of
insurance required under this Lease, give notice to its insurance carrier(s)
that the foregoing mutual

17

--------------------------------------------------------------------------------

EXHIBIT 10.1

waiver of subrogation is contained in this Lease. The waivers set forth herein
shall be required and effective only to the extent such waivers are available
from each party's insurer without additional premium; if an extra charge is
incurred to obtain such waiver, it shall be paid by the party in whose favor the
waiver runs within fifteen (15) days after written notice from the other party,
and, if not so paid, such other party's waiver under this paragraph shall be
neither required nor effective.
 
16. ASSIGNMENT AND SUBLETTING
 
16.1 Landlord's Consent Required. Tenant shall not sell, assign, mortgage,
pledge, hypothecate, encumber or otherwise transfer this Lease or any interest
therein, and shall not sublet the Premises or any part thereof, or suffer or
permit the Premises or any part thereof to be occupied by any third person (the
agents, employees, invitees and customers of Tenant excepted), without the prior
written consent of Landlord in each instance and any attempt to do so without
such consent shall be voidable and, at Landlord's election, shall constitute a
noncurable default under this Lease. Subject to the terms and conditions
contained in this section, Landlord shall not unreasonably withhold its consent
to an assignment or other transfer of this Lease or a subletting of the
Premises.
 
16.2 Tenant's Application. If Tenant desires at any time to assign or otherwise
transfer this Lease (which transfer shall in no event be for less than Tenant's
entire interest in this Lease) or to sublet the Premises or any portion thereof,
Tenant shall submit to Landlord at least sixty (60) days prior to the proposed
effective date of the transfer or sublease ("Proposed Effective Date"), in
writing: (a) a notice of intent to transfer or sublease, setting forth the
Proposed Effective Date, which shall be not less than sixty (60) nor more than
ninety (90) days after the sending of such notice; (b) the name of the proposed
subtenant or transferee; (c) the nature of the proposed subtenant's or
transferee's business to be carried on in the Premises; (d) the terms and
provisions of the proposed sublease or transfer; (e) such certified financial
information as Landlord may request concerning the proposed subtenant or
transferee, including recent financial statements and bank references and (f)
evidence satisfactory to Landlord that the proposed subtenant or transferee will
immediately occupy and thereafter use the affected portion of the Premises for
the entire term of the sublease or transfer agreement.
 
16.3 Landlord's Option to Recapture. Landlord reserves the option, to be
exercised by giving notice to Tenant within thirty (30) days after receipt of
Tenant's notice of intent to transfer or sublease (it being agreed that no
revocation or withdrawal by Tenant of such notice of intent to transfer or
sublease shall affect Landlord's option) to recapture the portion of the
Premises described in Tenant’s notice for the remainder of the Term, and to
terminate this Lease with respect to such recaptured Premises. The effective
date of such recapture and termination shall be the Proposed Effective Date. The
option to recapture reserved to Landlord hereunder shall also arise in the event
Tenant shall, voluntarily or involuntarily, sell, assign, mortgage, pledge,
encumber or otherwise transfer this Lease or any interest herein, or sublet the
Premises or any portion thereof, or suffer or permit the Premises to be occupied
by any third person (the agents, employees, invitees and customers of Tenant
excepted), without first obtaining the written consent of Landlord; and in such
event the recapture option shall apply to the affected portion of the Premises
and be

18

--------------------------------------------------------------------------------

EXHIBIT 10.1

exercisable by Landlord at any time after the occurrence of the event for which
Landlord's consent was required but not obtained by Tenant. If this Lease is
terminated pursuant to Landlord's recapture option with respect to only a
portion of the Premises, the Base Rent required under this Lease and Tenant's
Share shall be adjusted proportionately based on the rentable square footage
retained by Tenant and the rentable square footage of the Premises leased by
Tenant hereunder immediately prior to such recapture and cancellation, and
Landlord and Tenant shall thereupon execute an amendment of this Lease in
accordance therewith. If Landlord so recaptures a portion of the Premises, it
shall construct and erect at its sole cost such partitions as may be required to
sever the space retained by Tenant from the space recaptured by Landlord;
provided, however, that Tenant shall bear the cost of painting, covering or
otherwise decorating the surfaces of such partitions which face the remaining
Premises. Landlord may, without limitation, lease the recaptured portion of the
Premises to the proposed subtenant or transferee, on the same or different terms
as were proposed by Tenant, without liability to Tenant.
 
16.4 Approval/Disapproval Procedure. If Landlord disapproves the proposed
transfer or sublease it shall notify Tenant in writing thereof and shall specify
the reason(s) therefor; provided, however, that in the event of any dispute
between Landlord and Tenant regarding the reasonableness of Landlord's
disapproval of the proposed transfer or sublease, Landlord shall not be limited
to the reason(s) specified in such notice in justifying its disapproval. If
Landlord approves the proposed transfer or sublease, it shall notify Tenant in
writing thereof and Tenant shall, prior to the Proposed Effective Date, submit
to Landlord all executed originals of the transfer or sublease agreement for
execution by Landlord on the signature pages thereof after the words "The
foregoing is hereby consented to." Provided such transfer or sublease agreement
is in accordance with the terms approved by Landlord, Landlord shall execute
each original as described above and shall retain one original for its file and
return the others to Tenant; and no purported transfer or sublease shall be
deemed effective as against Landlord and no proposed transferee or subtenant
shall take occupancy unless such document is so executed by Landlord.


16.5 Required Provisions. All transfer or sublease agreements shall (a) contain
such terms as are described in Tenant's notice under Paragraph 16.2 above or as
otherwise agreed by Landlord, (b) prohibit further transfers or subleases, (c)
impose the same obligations and condition on the transferee or sublessee as are
imposed on Tenant by this Lease (except as to rent and term or as otherwise
agreed by Landlord), (d) be expressly subject and subordinate to each and every
provision of this Lease, (e) have a term that expires on or before the
expiration of the Term of this Lease, and (f) provide that Tenant and/or the
transferee or sublessee shall pay Landlord the amount of any additional costs or
expenses incurred by Landlord for repairs, maintenance or otherwise as a result
of any change in the nature of occupancy caused by the transfer or sublease.
 
16.6 Transfer or Sublease Profit. Any sums or the monetary equivalent of other
economic consideration received by Tenant directly or indirectly in connection
with any transfer or sublease hereunder (except to the extent of transfer or
sublease commissions paid by Tenant to a licensed broker at prevailing rates for
comparable space and reasonable transferee or sublessee leasehold improvement
costs incurred by Tenant), whether described as rental or otherwise, which
exceed, in the aggregate, the total sums which Tenant is

19

--------------------------------------------------------------------------------

EXHIBIT 10.1

obligated to pay Landlord hereunder (prorated in the case of any sublease of
less than all the Premises to reflect obligations allocable to that portion of
the Premises sublet) shall be payable to Landlord as additional rent under this
Lease at 50% Landlord/50 Tenant, within fifteen (15) days after written request
by Landlord, Tenant shall certify to Landlord the amount of all such sums or
other economic consideration received and all such commissions and improvement
costs incurred, or expected to be received or incurred by Tenant.
 
16.7 Fees for Review. Tenant shall pay to Landlord, together with the notice
described in Paragraph 16.2 above, a non-refundable fee for Landlord's expenses
in connection with reviewing each such transaction in the amount of Three
Hundred Dollars ($300.00). In addition to such fee, if Landlord retains the
services of an attorney to review the transaction, Tenant shall pay to Landlord
all attorneys' fees reasonably incurred by Landlord in connection therewith.
Tenant shall pay such attorneys' fees to Landlord within thirty (30) days after
written request therefor.
 
16.8 No Release of Tenant. No consent of Landlord to any transfer or subletting
by Tenant shall relieve Tenant of the obligations to be performed by Tenant
under this Lease, whether occurring before or after such consent, transfer or
subletting. The consent by Landlord to any transfer or subletting shall not
relieve Tenant from the obligation to obtain Landlord's express prior written
consent to any other transfer or subletting. The acceptance by Landlord of
payment from any other person shall not be deemed to be a waiver by Landlord of
any provision of this Lease or to be a consent to any transfer or sublease, or
to be a release of Tenant from any obligation under this Lease. If this Lease is
assigned or transferred, or if the Premises or any part thereof are sublet or
occupied by any person other than Tenant, Landlord may, after uncured default by
Tenant, collect the rent from any such assignee, transferee, subtenant or
occupant and apply the net amount collected to the rent reserved herein, and no
such action by Landlord shall be deemed a consent to such assignment, transfer,
sublease or occupancy.
 
16.9 Assumption of Obligations. Each transferee of Tenant shall assume all
obligations of Tenant under this Lease and shall be and remain liable jointly
and severally with Tenant for the payment of the rent and the performance of all
the terms, covenants, conditions and agreements herein contained on Tenant's
part to be performed for the Term. No transfer shall be binding on Landlord
unless the transferee or Tenant delivers to Landlord a counterpart of the
instrument of transfer in recordable form which contains a covenant of
assumption by the transferee satisfactory in substance and form to Landlord,
consistent with the requirements of this section. The failure or refusal of the
transferee to execute such instrument of assumption shall not release or
discharge the transferee from its liability to Landlord hereunder. Landlord
shall have no obligation whatsoever to perform any duty to or respond to any
request from any sublessee, it being the obligation of Tenant to administer the
terms of its subleases.
 
16.10 Deemed Transfers. If Tenant is a privately held corporation, or is an
unincorporated association or partnership, the transfer, assignment or
hypothecation of any stock or interest in such corporation, association or
partnership in the aggregate from the date of execution of this Lease in excess
of fifty percent (50%) shall be deemed an assignment or transfer within the

20

--------------------------------------------------------------------------------

EXHIBIT 10.1

meaning and provisions of this section. However, nothing in this section shall
prohibit Tenant from assigning this Lease or subletting the Premises or any part
thereof to wholly owned subsidiaries or affiliates of Tenant, provided Tenant
gives Landlord at least thirty (30) days prior written notice of any such
subletting or assignment; and such subletting or assignment shall not release or
discharge Tenant from any liability under this Lease.
 
16.11 Involuntary Assignment. No interest of Tenant in this Lease shall be
assignable by operation of law, including, without limitation, the transfer of
this Lease by testacy or intestacy. Each of the following acts shall be
considered an involuntary assignment: (a) if Tenant is or becomes bankrupt or
insolvent, makes an assignment for the benefit of creditors, or institutes a
proceeding under the Bankruptcy Act in which Tenant is the bankrupt; (b) if a
writ of attachment or execution is levied on this Lease; (c) if, in any
proceeding or action to which Tenant is a party, a receiver is appointed with
authority to take possession of the Premises. An involuntary assignment shall
constitute a default by Tenant and Landlord shall have the right to elect to
terminate this Lease, in which case this Lease shall not be treated as an asset
of Tenant.
 
16.12 Assignment of Sublease Rents. Tenant immediately and irrevocably assigns
to Landlord, as security for Tenant's obligations under this Lease, all rent
from any subletting of all or any part of the Premises, and Landlord, as
assignee and as attorney-in-fact for Tenant for purposes hereof, or a receiver
for Tenant appointed on Landlord's application, may collect such rents and apply
same toward Tenant's obligations under this Lease; provided, however, that until
the occurrence of an event of default by Tenant, Tenant shall have the right and
license to collect such rents.
 
17. SALE OF PREMISES OR BUILDING
 
Each conveyance by Landlord or its successors in interest of Landlord's interest
in the Building or the Premises prior to the expiration or termination of this
Lease shall be subject to this Lease and shall relieve the grantor of all
further liability or obligations as Landlord, except for such liability or
obligations accruing prior to the date of such conveyance. If any Security
Deposit has been given to Landlord, Landlord shall deliver such Security Deposit
to Landlord's successor in interest and thereupon be released of all further
liability with regard thereto, without the requirement of any notice thereof to
Tenant. Tenant agrees to attorn to Landlord's successors in interest, whether
such interest is acquired by sale, transfer, foreclosure, deed in lieu of
foreclosure or otherwise.
 
18. ENTRY BY LANDLORD
 
Landlord and its authorized representatives shall have the right to enter the
Premises: (a) to inspect the Premises; (b) to supply any service provided to
Tenant hereunder; (c) to show the Premises to prospective brokers, agents,
purchasers, lenders or tenants; (d) to post notices of non-responsibility, (e)
to alter, improve or repair the Premises and any other portion of the Building;
and (f) to erect scaffolding and other necessary structures, where required by
the work to be performed, all without reduction or abatement of rent. Tenant
hereby waives any claim for damages for any injury to or interference with
Tenant's business or quiet enjoyment of the Premises or any other loss
occasioned by such entry. Landlord shall at all times have a key to unlock all
doors in and

21

--------------------------------------------------------------------------------

EXHIBIT 10.1

about the Premises, excluding Tenant's vaults and safes, and Landlord shall have
the right to use any means which Landlord deems proper to open said doors in an
emergency, and any such entry to the Premises shall not under any circumstances
be construed or deemed to be a forcible or unlawful entry into the Premises or a
detainer of the Premises or an eviction of Tenant from any portion of the
Premises.
 
19. INSOLVENCY OR BANKRUPTCY
 
19.1 Acts of Default. Without limitation, the following events shall constitute
a default under this Lease: (a) if Tenant shall admit in writing its inability
to pay its debts as they mature; (b) if Tenant shall make an assignment for the
benefit of creditors or take any other similar action for the protection or
benefit of creditors; (c) if Tenant shall give notice to any governmental body
of insolvency or pending insolvency, or suspension or pending suspension of
operations; (d) if Tenant shall file a voluntary petition in bankruptcy or shall
be adjudicated a bankrupt or insolvent; (e) if Tenant shall file any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or other similar relief for itself under any present or
future federal, state or other statute or law relative to bankruptcy, insolvency
or other relief for debtors; (f) if a court of competent jurisdiction shall
enter an order, judgment or decree approving a petition filed against Tenant
seeking any relief described in the preceding clause (e) and (i) Tenant
acquiesces in the entry of such order, judgment or decree (the term "acquiesce"
as used in this Paragraph 19.1 shall include, without limitation, Tenant's
failure to file a petition or motion to vacate or discharge any order, judgment
or decree within ten (10) days after entry of such order, judgment or decree),
or (ii) such order, judgment or decree shall remain unvacated and unstayed for
an aggregate of sixty (60) days, whether or not consecutive, from the date of
entry thereof; (g) if Tenant shall seek or consent to or acquiesce in the
appointment of any trustee, receiver, conservator or liquidator of Tenant or all
or any substantial part of Tenant's properties or its interest in the Premises;
(h) if any trustee, receiver, conservator or liquidator of Tenant or of all or
any substantial part of its property or its interest in the Premises shall be
appointed without the consent or acquiescence of Tenant and such appointment
shall remain unvacated and unstayed for an aggregate of sixty (60) days, whether
or not consecutive; or (i) if this Lease or any estate of Tenant hereunder shall
be levied upon under any attachment or execution and such attachment or
execution shall remain unvacated and unstayed for an aggregate of ten (10) days,
whether or not consecutive.
 
19.2 Rights and Obligations Under the Bankruptcy Code. Upon the filing of a
petition by or against Tenant under the United States Bankruptcy Code, Tenant,
as debtor in possession, and any trustee who may be appointed agree as follows:
(a) to perform each and every obligation of Tenant under this Lease until such
time as this Lease is either rejected or assumed by order of the United States
Bankruptcy Court; (b) to pay monthly in advance on the first day of each month
as reasonable compensation for use and occupancy of the Premises the sum
required under Section 4, and all other charges otherwise due pursuant to this
Lease; (c) to reject or assume this Lease within sixty (60) days of the filing
of such petition under Chapter 7 of the Bankruptcy Code or within one hundred
twenty (120) days (or such shorter term as Landlord, in its sole discretion, may
deem reasonable so long as notice of such period is given) of the filing of a

22

--------------------------------------------------------------------------------

EXHIBIT 10.1

petition under any other Chapter of the Bankruptcy Code; (d) to give Landlord at
least forty-five (45) days prior written notice of any abandonment of the
Premises, any such abandonment to be deemed a rejection of this Lease; (e) to do
all other things of benefit to Landlord otherwise required under the Bankruptcy
Code; (f) to be deemed to have rejected this Lease in the event of the failure
to comply with any of the above; and (g) to have consented to the entry of an
order by an appropriate United States Bankruptcy Court providing all of the
above, waiving notice and hearing of the entry of same.
 
20. DEFAULT BY TENANT
 
20.1 Acts Constituting Defaults. In addition to the events specified as a
default under Paragraph 19.1 or elsewhere in this Lease, the failure of Tenant
to perform each covenant made under this Lease, including any abandonment of the
Premises by Tenant, shall constitute a default hereunder. However, Landlord
shall not commence any action to terminate Tenant's right of possession as a
consequence of a default until any period of grace with respect thereto has
elapsed; provided, that any such period of grace shall be in lieu of and not in
addition to the period during which Tenant may cure such default following the
delivery of notice pursuant to California Code of Civil Procedure Section 1161.
 
20.1.1 Subject to the limitation expressed in Subparagraph 20.1.3, Tenant shall
have a period of three (3) days from the date of written notice from Landlord
within which to cure any default in the payment of any monetary obligations of
Tenant under this Lease.
 
20.1.2 Tenant shall have a period of thirty (30) days from the date of written
notice from Landlord within which to cure any other default under this Lease
which is capable of being cured; provided, however, that with respect to any
default which cannot reasonably be cured within thirty (30) days, the default
shall not be deemed to be uncured if Tenant commences to cure within thirty (30)
days from Landlord's notice and thereafter prosecutes diligently and
continuously to completion all acts required to cure the default.
 
20.1.3 There shall be no period of grace with respect to any default by Tenant
which is not capable of being cured. Landlord and Tenant stipulate that the
following defaults are not capable of being cured by Tenant: (a) any event
specified as a default under Paragraph 19.1 or any other default which is herein
specified as being incurable: (b) any unauthorized sale, assignment, mortgage,
pledge, hypothecation, encumbrance or other transfer of this Lease or any
interest herein, or any unauthorized subletting of all or any portion of the
Premises; (c) the failure of Tenant to pay rent or any other monetary obligation
of Tenant hereunder on the due date thereof where such failure occurs on more
than three (3) consecutive occasions or more than six (6) occasions during any
twelve (12) month period; and (d) any other default which is recognized under
California law as being incurable.
 
20.2 Landlord's Remedies. If Tenant fails to cure a default, or in the event of
a default which is not capable of being cured by Tenant, Landlord shall have the
following rights and remedies in addition to any other rights and remedies
available to Landlord at law or in equity:
 

23

--------------------------------------------------------------------------------

EXHIBIT 10.1

20.2.1 The rights and remedies provided by California Civil Code Section 1951.2
(or any successor statute), including but not limited to, recovery of the worth
at the time of award of the amount by which the unpaid rent for the balance of
the Term after the time of award exceeds the amount of rental loss for the same
period that Tenant proves could be reasonably avoided, as computed pursuant to
subsection (b) of said Section 1951.2;
 
20.2.2 The rights and remedies provided by California Civil Code Section 1951.4
(or any successor statute), which allows Landlord to continue this Lease in
effect and to enforce all of its rights and remedies under this Lease, including
the right to recover rent as it becomes due, for so long as Landlord does not
terminate Tenant's right to possession. Acts of maintenance or preservation,
efforts to relet the Premises, or the appointment of a receiver upon the
Landlord's initiative to protect its interest under this Lease shall not
constitute a termination of Tenant's right to possession;
 
20.2.3 The right to terminate this Lease by giving notice to Tenant in
accordance with applicable law;
 
20.2.4 The right and power, as attorney-in-fact for Tenant, to enter the
Premises and remove therefrom all persons and property, to store such property
in a public warehouse or elsewhere at the cost of and for the account of Tenant,
and to sell such property and apply the proceeds therefrom pursuant to
applicable California law. Landlord, as attorney-in-fact for Tenant, may from
time to time sublet the Premises or any part thereof for such term or terms
(which may extend beyond the Term of this Lease) and at such rent and such other
terms as Landlord in its sole discretion may deem advisable, with the right to
make alterations and repairs to the Premises. Upon each such subletting, (a)
Tenant shall be immediately liable to pay to Landlord, in addition to
indebtedness other than rent due hereunder, the cost of such subletting and such
alterations and repairs incurred by Landlord and the amount, if any, by which
the rent hereunder for the period of such subletting (to the extent such period
does not exceed the Term) exceeds the amount agreed to be paid as rent for the
Premises for such period or (b) at the option of Landlord, rents received from
such subletting shall be applied first, to payment of any indebtedness other
than rent due hereunder, from Tenant to Landlord; second, to the payment of any
costs of such subletting and of such alterations and repairs; third, to payment
of rent due and unpaid hereunder; and the residue, if any, shall be held by
Landlord and applied in payment of future rent as the same becomes due
hereunder. If Tenant has been credited with any rent to be received by such
subletting under option (a) above and such rent shall not be promptly paid to
Landlord by the subtenant(s), or if such rentals received from such subletting
under option (b) above during any month are less than that to be paid during
that month by Tenant hereunder, Tenant shall pay any such deficiency to
Landlord. Such deficiency shall be calculated and paid monthly. For all purposes
set forth in this Subparagraph 20.2.4, Landlord is hereby irrevocably appointed
attorney-in-fact for Tenant, with power of substitution. No taking possession of
the Premises by Landlord, as attorney-in-fact for Tenant, shall be construed as
an election on Landlord's part to terminate this Lease unless a written notice
of such intention is given to Tenant. Notwithstanding any such subletting
without termination, Landlord may at any time thereafter elect to terminate this
Lease for such previous breach; and
 

24

--------------------------------------------------------------------------------

EXHIBIT 10.1

20.2.5 The right to have a receiver appointed for Tenant, upon application by
Landlord, to take possession of the Premises and to apply any rental collected
from the Premises and to exercise all other rights and remedies granted to
Landlord as attorney-in-fact for Tenant pursuant to Subparagraph 20.2.4.
 
20.3 Landlord's Right To Cure Default. All covenants and agreements to be
performed by Tenant under the terms of this Lease shall be performed by Tenant
at Tenant's sole cost and expense and without any reduction of rent. If Tenant
shall be in default of its obligations under this Lease to pay any sum of money
other than rental or to perform any other act hereunder, and if such default is
not cured within the applicable grace period (if any) provided in Section 20,
Landlord may, but shall not be obligated to, make any such payment or perform
any such act on Tenant's part without waiving its rights based upon any default
of Tenant and without releasing Tenant from any of its obligations. All sums so
paid and all costs incurred by Landlord, together with interest thereon at the
maximum legal rate of interest under California law from the date of such
payment or the incurrence of such cost by Landlord, whichever occurs first,
shall be paid to Landlord on demand. In the event of nonpayment by Tenant,
Landlord shall have, in addition to any other rights or remedies hereunder, the
same rights and remedies as in the case of default by Tenant for nonpayment of
rent.
 
21. DEFAULT BY LANDLORD
 
Landlord shall not be deemed to be in default in the performance of any
obligation under this Lease unless and until it has failed to perform such
obligation within thirty (30) days after receipt of written notice by Tenant to
Landlord specifying such failure; provided, however, that if the nature of
Landlord's default is such that more than thirty (30) days are required for its
cure, then Landlord shall not be deemed to be in default if it commences such
cure within the thirty (30) day period and thereafter diligently prosecutes such
cure to completion. Tenant agrees to give any Mortgagee a copy, by registered
mail, of any notice of default served upon Landlord, provided that prior to such
notice Tenant has been notified in writing (by way of Notice of Assignment of
Rents and Leases, or otherwise), of the address of such Mortgagee. Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in this Lease, then any such Mortgagee shall have an
additional forty-five (45) days within which to cure such default on the part of
the Landlord or if such default cannot be cured within that time, then such
additional time as may be necessary if within that forty-five (45) day period
the Mortgagee has commenced and is pursuing the remedies necessary to cure such
default (including but not limited to commencement of foreclosure proceedings,
if necessary to effect such cure), in which event this Lease shall not be
terminated while such remedies are being so pursued. If Tenant recovers any
judgment against Landlord for a default by Landlord under this Lease, the
judgment shall be satisfied only out of the interest of Landlord in the Building
and neither Landlord nor any of its partners, officers, employees or agents
shall be personally liable for any such default or for any deficiency.
 
22. DAMAGE AND DESTRUCTION
 
22.1 Partial Damage - Insured. If the Premises or the Building are damaged by a
risk covered under fire and extended coverage insurance insuring Landlord,

25

--------------------------------------------------------------------------------

EXHIBIT 10.1

then Landlord shall restore such damage provided insurance proceeds are
available to Landlord to pay eighty percent (80%) or more of the cost of
restoration, and provided such restoration by Landlord can be completed within
eight (8) months after the commencement of work in the opinion of a licensed
architect or engineer appointed by Landlord. In such event this Lease shall
continue in full force and effect, except that Tenant shall, so long as the
damage is not due to the act or omission of Tenant, be entitled to an equitable
reduction of Base Rent and Tenant's Share of Building Operating Costs while such
restoration takes place, such reduction to be based upon the extent to which the
damage or restoration efforts materially interfere with Tenant's use of the
Premises.
 
22.2 Partial Damage - Uninsured. If the Premises or the Building are damaged by
a risk not covered by such insurance or if the insurance proceeds available to
Landlord are less than eighty percent (80%) of the cost of restoration, or if
the restoration cannot be completed within eight (8) months after the
commencement of work in the opinion of the licensed architect or engineer
appointed by Landlord, then Landlord shall have the option either to (a) repair
or restore such damage, this Lease continuing in full force and effect, with the
Base Rent and Tenant's Share of Building Operating Costs to be equitably reduced
as provided in Paragraph 22.1, or (b) give notice to Tenant at any time within
ninety (90) days after such damage terminating this Lease as of a date to be
specified in such notice, which date shall be not less than thirty (30) nor more
than sixty (60) days after the giving of such notice. If such notice is given,
this Lease shall expire and any interest of Tenant in the Premises shall
terminate on the date specified in such notice. The Base Rent and Tenant's Share
of Operating Costs during the period prior to the termination shall be reduced
as provided in Paragraph 22.1 and paid up through the date of termination.
 
22.3 Total Destruction. If the Premises are totally destroyed or in Landlord's
judgment the Premises cannot be restored as required herein under applicable
laws and regulations, notwithstanding the availability of insurance proceeds,
this Lease shall be terminated effective as of the date of the damage.
 
22.4 Landlord's Obligations. Any restoration by Landlord pursuant to Paragraphs
22.1 or 22.2 shall be commenced as soon as reasonably possible after the date of
damage and prosecuted diligently to completion at the earliest possible date.
Landlord shall not be required to carry insurance of any kind on Tenant's
property and shall not be required to repair any injury or damage thereto by
fire or other causes, or to make any restoration or replacement of any paneling,
decorations, partitions, ceilings, floor covering, office fixtures or any other
improvements or property installed in the Premises by or at the direct or
indirect expense of Tenant, and Tenant shall be required to restore or replace
same in the event of damage. Tenant shall have no claim against Landlord for any
loss suffered by reason of any such damage, destruction, repair or restoration.
Notwithstanding anything to the contrary contained in this Section 22, Landlord
shall have no obligation to repair, reconstruct or restore the Premises with
respect to damage or destruction as described in this Section 22 occurring
during the last twelve (12) months of the Term.
 
22.5 Waiver by Tenant. Tenant shall have no right to terminate this Lease as a
result of any statutory provisions now or hereafter in effect pertaining to the
damage and destruction of the Premises or the Building, except as expressly

26

--------------------------------------------------------------------------------

EXHIBIT 10.1

provided herein, and Tenant expressly waives the provisions of California Civil
Code Sections 1932(2) and 1933(4) with respect to any damage or destruction of
the Premises.
 
23. CONDEMNATION
 
If all or any part of the Premises are taken for public or quasi-public use by
the right of eminent domain or otherwise, by a taking in the nature of inverse
condemnation, with or without litigation, or is transferred by agreement in lieu
thereof (any of the foregoing being referred to herein as a "taking"), either
Landlord or Tenant may, by written notice given to the other within thirty (30)
days of receipt of notice of such taking, elect to terminate this Lease as of
the date possession is transferred pursuant to the taking; provided, however,
that before Tenant may terminate this Lease for a taking, such taking shall be
of such an extent and nature as to substantially impede Tenant's use of the
Premises. If any part of the Building other than the Premises shall be so taken,
Landlord may elect to terminate this Lease. If there is a taking of all or a
part of the Parking Facilities and the parking rights granted to Tenant under
Paragraph 2.5 are substantially and materially reduced thereby, then Landlord
shall have the right to provide replacement parking to compensate for such
reduction within the area where common areas and parking areas are shared by the
buildings comprising the Office Complex. If such replacement parking is not
provided, then for a period of thirty (30) days after Landlord notifies Tenant
that such replacement parking cannot be provided, Tenant shall have the right to
terminate this Lease, effective at a time specified by Tenant not to exceed one
hundred eighty (180) days from the date of the notice. No award for any partial
or entire taking shall be apportioned, and Tenant hereby assigns to Landlord any
and all rights of Tenant to any portion of the award; provided, however, that
nothing contained herein shall be deemed to give Landlord any interest in or to
require Tenant to assign to Landlord any award made to Tenant for taking of
personal property belonging to Tenant. In the event of a partial taking which
does not result in a termination of this Lease, Base Rent, Tenant's Share of
Operating Costs and Tenant's parking rights under Paragraph 2.5 shall be reduced
in proportion to what the area of the Premises taken bears to the area of the
Premises immediately prior to the taking. No temporary taking of the Premises or
any part of the Building shall terminate this Lease, except at Landlord's
election, or give Tenant any right to any abatement of Base Rent or Operating
Costs, except that Base Rent and Operating Costs shall be reduced in accordance
with Paragraph 22.1 during that portion of any temporary taking lasting more
than thirty (30) days. Each party hereto waives the provisions of California
Code of Civil Procedure Section 1265.130 allowing either party to file a
petition to terminate this Lease for a partial taking.
 
24. SURRENDER OF PREMISES
 
A voluntary or other surrender of this Lease by Tenant or the mutual
cancellation of this Lease shall not work a merger and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies, or may, at
the option of Landlord, operate as an assignment to it of any or all such
subleases or subtenancies.
 
25. HOLDING OVER
 

27

--------------------------------------------------------------------------------

EXHIBIT 10.1

25.1 With Consent. Any holding over after the expiration of the Term with the
written consent of Landlord shall be a tenancy from month to month. The terms,
covenants and conditions of such tenancy shall be the same as provided herein,
except that the Base Rent shall be 150% of the Base Rent in effect on the date
of such expiration for the first three months of hold over, and 200% of the Base
Rent in effect on the date of such expiration thereafter. Acceptance by Landlord
of rent after such expiration shall not result in any other tenancy or any
renewal of the Term of this Lease, and the provisions of this paragraph are in
addition to and do not affect Landlord's right of reentry or other rights
provided under this Lease or by applicable law.

28

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
25.2 Without Consent. If Tenant shall retain possession of the Premises or any
part thereof without Landlord's consent following the expiration or sooner
termination of this Lease for any reason such continuation in possession shall
constitute an unlawful detention of the Premises. In such event, and without
limiting Landlord's right to recover possession, Tenant shall pay to Landlord
for each day of such unlawful detention the rates described in Paragraph 25.1
above. Tenant shall also indemnify and hold Landlord harmless from any loss or
liability resulting from delay by Tenant in surrendering the Premises,
including, without limitation, any claims made by any succeeding tenant founded
on such delay.
 
26. ESTOPPEL CERTIFICATES
 
Within ten (10) days following any written request which Landlord or Tenant may
make from time to time, Tenant or Landlord, without any charge therefor, shall
execute, acknowledge and deliver to the other a statement certifying: (a) the
Commencement Date of this Lease; (b) the fact that this Lease is unmodified and
in full force and effect (or, if there have been modifications hereto, that this
Lease is in full force and effect, as modified, and stating the date and nature
of such modifications); (c) the date to which the rent and other sums payable
under this Lease have been paid; (d) the fact that there are no current defaults
under this Lease by either Landlord or Tenant except as specified in the
statement; and (e) such other matters requested by Landlord or Tenant. Landlord
and Tenant intend that any statement delivered pursuant to this paragraph may be
relied upon by a mortgagee, beneficiary, purchaser or prospective purchaser of
the Building or any interest therein. If Tenant fails or refuses to deliver any
such statement or certificate within said ten (10) day period then the
information contained in such statement or certificate shall be deemed correct
for all purposes, but Landlord shall have the right to treat such failure or
refusal as an event of default under this Lease and seek recourse to all rights
and remedies granted herein. Tenant is a publicly traded company and its
financial information is available online and can be reviewed by any potential
purchaser or lender.
 
27. SUBORDINATION AND ATTORNMENT
 
27.1 Subordination. Upon the written request of Landlord or any Mortgagee,
Tenant will in writing subordinate its rights under this Lease to the lien of
any mortgage or deed of trust now or hereafter in force against the Premises,
the Building or the underlying land and to all advances made or hereafter to be
made upon the security thereof, and to all extensions, modifications and
renewals thereunder. Tenant shall also, upon Landlord's request, subordinate its
rights hereunder to any ground or underlying lease which may now exist or
hereafter be executed affecting the Building and/or the underlying land. Tenant
shall have the right to condition its subordination upon the execution and
delivery of an attornment and nondisturbance agreement, as described in
Paragraph 27.2, between the Mortgagee or the lessor under any such ground or
underlying lease and Tenant. Tenant shall not subordinate its rights hereunder
to any lien other than that of a first mortgage or first deed of trust, except
with the prior written consent of the Mortgagee holding such first mortgage or
deed of trust.

29

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
27.2 Attornment. Upon the written request of the Landlord or any Mortgagee or
any lessor under a ground or underlying lease, Tenant shall attorn to any such
Mortgagee or beneficiary, provided such Mortgagee or lessor agrees that if
Tenant is not in default under this Lease, Tenant's possession of the Premises
in accordance with the terms of this Lease shall not be disturbed. Such
agreement shall provide, among other things, (a) that this Lease shall remain in
full force and effect,(b) that Tenant pay rent to said Mortgagee or lessor from
the date of said attornment, (c) that said Mortgagee or lessor shall not be
responsible to Tenant under this Lease except for obligations accruing
subsequent to the date of such attornment, and (d) that Tenant, in the event of
foreclosure or a deed in lieu thereof or a termination of the ground or
underlying lease, will enter into a new lease with the Mortgagee, lessor or
other person having or acquiring title on the same terms and conditions as this
Lease and for the balance of the Term.
 
27.3 Nonmaterial Amendments. If any lender should require any modification of
this Lease as a condition of loans secured by a lien on the Premises, the
Building or the land underlying the Building, or if any such modification is
required as a condition to a ground or underlying lease, Tenant will approve and
execute any such modifications, promptly after request by Landlord provided no
such modification shall relate to the rent payable hereunder, the length of the
Term or otherwise materially change the rights or obligations of Landlord or
Tenant.
 
28. LIGHT AND AIR
 
No diminution of light, air or view by any structure which may hereafter be
erected (whether or not by Landlord) shall entitle Tenant to any reduction of
rent under this Lease, result in any liability of Landlord to Tenant, or in any
other way affect this Lease.
 
29. WAIVER
 
If either Landlord or Tenant waives the performance of any term, covenant or
condition contained in this Lease, such waiver shall not be deemed to be a
waiver of the term, covenant or condition itself or a waiver of any subsequent
breach of the same or any other term, covenant or condition contained herein.
Furthermore, the acceptance of rent by Landlord shall not constitute a waiver of
any preceding breach by Tenant of any term, covenant or condition of this Lease,
regardless of Landlord's knowledge of such preceding breach at the time Landlord
accepts such rent. Failure by Landlord to enforce any of the terms, covenants or
conditions of this Lease for any length of time shall not be deemed to waive or
to decrease the right of Landlord to insist thereafter upon strict performance
by Tenant. Waiver by Landlord of any term, covenant or condition contained in
this Lease may only be made by a written document signed by Landlord.

30

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
30. ATTORNEYS' FEES
 
In the event that any action or proceeding (including arbitration) is brought to
enforce or interpret any term, covenant or condition of this Lease on the part
of Landlord or Tenant, the prevailing party in such action or proceeding
(whether after trial or appeal) shall be entitled to recover from the party not
prevailing its expenses therein, including reasonable attorneys' fees and all
allowable costs.
 
31. NOTICES
 
31.1 Delivery. Any notice required or permitted under this Lease shall be in
writing and shall be delivered either personally or by depositing same in the
United States Mail, postage prepaid, registered or certified, return receipt
requested, or by reputable overnight courier, addressed to the intended
recipient at such party's address set forth in the Basic Lease Provisions, or at
such other address as such party has theretofore specified by written notice
delivered in accordance with this paragraph.
 
31.2 Sufficiency of Notice. Any notice delivered by mail in the manner specified
in Paragraph 31.1 shall be deemed delivered on the delivery date shown on the
receipt or on refusal to accept delivery; and any such notice specifying a
default by Tenant shall be deemed sufficient for all purposes under California
Code of Civil Procedure Sections 1161 and 1162, notwithstanding the fact that
such notice is not personally served on Tenant or that such notice does not
demand possession of the Premises as an alternative to Tenant's curing of such
default.
 
32. MERGER
 
Notwithstanding the acquisition (if same should occur) by the same party of the
title and interests of both Landlord and Tenant under this Lease, there shall
never be a merger of the estates of Landlord and Tenant under this Lease, but
instead the separate estates, rights, duties and obligations of Landlord and
Tenant, as existing hereunder, shall remain unextinguished and continue,
separately, in full force and effect until this Lease expires or otherwise
terminates in accordance with the express provisions herein contained.
 
33. INTENTIONALLY DELETED.


34. DEFINED TERMS AND HEADINGS
 
The word "Landlord" and "Tenant" as used herein shall include the plural as well
as the singular. Words used in neuter gender include the feminine and masculine,
where applicable. If there is more than one Tenant, the obligations imposed
under this Lease upon Tenant shall be joint and several. The headings and titles
to the sections and paragraphs of this Lease are used for convenience only and
shall have no effect upon the construction or interpretation of this Lease.
 
35. TIME AND APPLICABLE LAW
 

31

--------------------------------------------------------------------------------

EXHIBIT 10.1

Time is of the essence of this Lease and all of its provisions. This Lease shall
in all respects be governed by and interpreted in accordance with the laws of
the State of California.
 
36. SUCCESSORS AND ASSIGNS
 
Subject to the provisions of Section 16 hereof and the limitation expressed
below, the terms, covenants and conditions contained herein shall be binding
upon and inure to the benefit of the heirs, successors, executors,
administrators and assigns of the parties hereto. However, the obligations
imposed on Landlord under this Lease shall be binding upon Landlord's successors
and assigns only during their respective periods of ownership of the Premises.
 
37. ENTIRE AGREEMENT
 
This Lease, together with its exhibits, contains all the agreements of the
parties hereto and supersedes any previous negotiations. There have been no
representations made by the Landlord or understandings made between the parties
other than those set forth in this Lease and its exhibits. This Lease may not be
modified except by a written instrument duly executed by the parties hereto.
 
38. SEVERABILITY
 
If any provision of this Lease or the application thereof to any person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Lease and the application of such provision to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.
 
39. SIGNS
 
39.1 Premises. Tenant shall not place or permit to be placed in or upon the
Premises where visible from outside the Premises or any part of the Building,
any signs, notices, drapes, shutters, blinds or window coatings, or displays of
any type without the prior written consent of Landlord. Landlord, at Landlord’s
sole expense, shall include Tenant in the Building directory located in the
Building and shall provide standard suite signage to Tenant that is consistent
with the Building.
 
39.2 Building. Landlord reserves the right in Landlord's sole discretion to
place and locate on the roof and exterior of the Building and in any area of the
Building not leased to Tenant, such signs, notices, displays and similar items
as Landlord deems appropriate in the proper operation of the Building. At no
more than a nominal cost to Landlord, Landlord will investigate installation of
monument signage along Bayshore Highway. Tenant, at Tenant’s sole cost and
expense, shall also have the right to investigate such signage, provided Tenant
keeps Landlord abreast of such investigations and any contact between Tenant and
the governing authorities. If such monument signage is found to be reasonably
possible, Landlord and Tenant shall negotiate in good faith toward the execution
of a monument signage agreement, which agreement shall set forth all the terms
of such monument signage including the allocation of costs regarding same.

32

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
40. PAYMENTS AND LATE CHARGE
 
Any amounts payable under this Lease shall be paid in lawful money of the United
States of America. Any amount of Base Rent or Tenant's Share of Operating Costs
not paid within ten (10) days after it is due shall be subject to a late charge
of 10% of the amount unpaid. Any amount due to Landlord that is not paid within
such ten (10) day period shall bear interest from the date due until paid at the
maximum legal rate permitted under California law. Tenant's failure to perform
any monetary obligations under this Lease shall have the same consequences as
Tenant's failure to pay rent.
 
41. EXECUTION BY LANDLORD
 
The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the Premises.
This document becomes effective and binding only upon execution and delivery
hereof by Tenant and by Landlord. No act or omission of any employee or agent of
Landlord or of Landlord's broker shall alter, change or modify any of the
provisions hereof.
 
42. BROKERS
 
Tenant and Landlord acknowledge that Cassidy Turley (“Tenant’s Broker”)is acting
solely as the agent for Tenant in this transaction and that Cornish & Carey
Commercial Newmark Knight Frank (“Landlord’s Broker”) is acting solely as the
agent for Landlord. Landlord, pursuant to a separate agreement between Landlord
and Landlord’s Broker shall pay Landlord’s Broker a commission as and when the
same comes due and Landlord’s Broker shall pay Tenant’s Broker its commission as
and when the same comes due, all in accordance with the terms and conditions of
such separate agreement. Landlord and Tenant (each “Indemnitor”) warrants and
represents to the other party (“Indemnitee”) that Indemnitor has not had any
dealings with any realtor, broker or agent, other than the brokers listed above,
in connection with the negotiation of this Lease and shall indemnify, defend,
protect, and hold Indemnitee harmless from and against any cost, expense or
liability (including attorneys’ fees) on account of or in connection with any
breach of the warranty made by Indemnitor in this Paragraph 42.
 
43. NAME OF BUILDING
 
Tenant shall not use the name of the Building for any purpose other than the
address of the business to be conducted by Tenant in the Premises. Tenant shall
not use any picture of the Building in its advertising, stationery or in any
other manner so as to imply that the entire Building is leased by Tenant.
Landlord expressly reserves the right at any time to change the name or street
address of the Building without in any manner being liable to Tenant therefor.
 
44. GUARANTEE
 
If Tenant's obligations under this Lease shall have been guaranteed, any such
guarantee shall be deemed a material part of the consideration for Landlord's
execution of this Lease. If the guarantor under any such guarantee is or

33

--------------------------------------------------------------------------------

EXHIBIT 10.1

becomes bankrupt or insolvent, makes an assignment for the benefit of creditors,
or institutes or is the subject of any proceeding under the Bankruptcy Act or
other similar law for the protection of creditors (or, if the guarantor is a
partnership or consists of more than one person or entity, if any partner of the
partnership or such other person or entity is or becomes bankrupt or insolvent,
institutes any such proceeding, or makes an assignment for the benefit of
creditors), then Landlord shall have the option to terminate this Lease upon
thirty (30) days written notice unless Tenant, within such thirty (30) day
period, provides Landlord with either (i) a substitute or additional guarantor
satisfactory to Landlord and any Mortgagee, or (ii) adequate assurance of the
performance of each and every obligation of Tenant hereunder, satisfactory to
Landlord and such Mortgagee, provided, however, that no such termination of this
Lease shall become effective without the prior written consent of such
Mortgagee.
 
 
45. NONRECORDABILITY OF LEASE
 
Tenant agrees that in no event shall this Lease or a memorandum hereof be
recorded without Landlord's express prior written consent, which consent
Landlord may withhold in its sole discretion.
 
46. CONSTRUCTION
 
All provisions hereof, whether covenants or conditions, shall be deemed to be
both covenants and conditions. The definitions contained in this Lease shall be
used to interpret the Lease. All rights and remedies of Landlord and Tenant
shall, except as otherwise expressly provided, be cumulative and nonexclusive of
any other remedy at law or in equity.
 
47. INABILITY TO PERFORM
 
This Lease and the obligations of either party hereunder shall not be affected
or impaired because the other party is unable to fulfill any of its obligations
hereunder or is delayed in doing so, if such inability or delay is caused by
reason of force majeure, strike, labor troubles, acts of God, acts of
government, unavailability of materials or labor, or any other cause beyond the
control of such party; provided, however, that force majeure shall not excuse
any obligation to make monetary payments.
 
48. CORPORATION AUTHORITY
 
If Tenant is a corporation, each individual executing this Lease on behalf of
Tenant represents and warrants that Tenant is qualified to do business in
California and that he is duly authorized to execute and deliver this Lease on
behalf of Tenant and shall deliver appropriate certification to that effect if
requested.
 
49. PARTNERSHIP AUTHORITY
 
If Tenant is a partnership, joint venture, or other unincorporated association
each individual executing this Lease on behalf of Tenant represents and warrants
that he is duly authorized to execute and deliver this Lease on behalf

34

--------------------------------------------------------------------------------

EXHIBIT 10.1

of Tenant and that this Lease is binding on Tenant. Furthermore, Tenant agrees
that the execution of any written consent hereunder, or any written modification
or termination of this Lease, by any general partner of Tenant or any other
authorized agent of Tenant, shall be binding on Tenant.
 
50. QUIET ENJOYMENT
 
So long as Tenant is not in default under this Lease, Tenant shall have quiet
enjoyment of the Premises for the Term, subject to all the terms and conditions
of this Lease and all liens and encumbrances prior to this Lease.
 
51. DISABILITY ACCESS DISCLOSURE
As of the date of this Lease, the property in which the Premises are a part has
not undergone inspection by a Certified Access Specialist (as defined in Section
55.52 of the California Civil Code). Tenant acknowledges the foregoing
information and agrees that such statement is merely a statement of fact and is
not a covenant, representation or warranty made by Landlord made for the benefit
of Tenant and Tenant’s employees, agents, contractors, customers or other
invitees as to the condition of the Premises or any other property owned or
controlled by Landlord. This Section 51 does not modify, and shall not be used
to interpret or construe the meaning of, any other provision of this Lease.
 
 
 
 
 
 
 
 
 
 
 
 
 

35

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
LANDLORD: ORITZ CORPORATION
 
  
By:    /s/ Vladimir Grave    
 
Its:    President & CEO    
       
Date:     5/30/2014     
 
 
 
 
TENANT: Kindred Biosciences, Inc.
 


By:    /s/ Richard Chin    
 
Its:        CEO        
       
Date:     5/30/14     



36

--------------------------------------------------------------------------------

EXHIBIT 10.1

ADDENDUM A
 
This Addendum is made a part of this Lease. If there are any conflicts between
the Lease and this Addendum A, the terms of this Addendum shall govern.
 
1. Parties:
 
Landlord: Oritz Corporation
 
Tenant: Kindred Biosciences, Inc.
 
 
2. The Americans With Disabilities Act:
 
The Tenant is aware that a tenant of real property may be subject to the
Americans with Disabilities Act (ADA), a Federal law codified at 42 USC Section
12101 et seq. Among other requirements of the ADA that could apply to the leased
Premises, Title III of the ADA requires owners and tenants of "public
accommodations" to remove barriers to access by disabled persons and provide
auxiliary aids and services for hearing, vision, or speech impaired persons by
January 26, 1992. The regulations under Title III of the ADA are codified at 28
CFR Part 36. Landlord warrants that the Premises and the Common Areas of the
Building are in compliance with ADA or grandfathered into acceptance. If
compliance with ADA is triggered by any alterations or improvements made by
Tenant, Tenant shall be responsible for the cost of compliance.
 
3. Option to Extend:


 
(A) Option to Extend:
Tenant will have the right, subject to all provisions of this Section, to extend
the Lease Term for one consecutive period of three (3) years (“Extended Term”),
provided that: (a) this Lease is in full force and effect; (b) Tenant in not in
default beyond any applicable notice and cure period at the time of exercise of
the option or at the time set for commencement of the Extended Term; (c) Tenant
exercises its right to the Extended Term by giving Landlord written notice of
its election not more than 180 days nor less than ninety (90) days before the
first day of the Extended Term; and (d) the Extended Term will be upon the same
terms, covenants and conditions as provided in this Lease except that: (i) any
Tenant Improvements and Improvements Allowance, option to renew, expansion or
termination right or right of first refusal provisions will not apply and (ii)
the monthly Base Rent will be the Base Rent determined pursuant to equal 100% of
Fair Market Rent as calculated in the manner set forth in the following
sections. The provisions of this Section are for the personal benefit of the
original Tenant that executes this lease only, and no assignee or sublessee will
have any rights whatsoever this Section.


(3) (B) Extended Term Base Rent.


The Base Rent during each Extended Term will be the annual Fair Market Rent for
comparable size office space in multi-tenant Class B office buildings located
east of Highway 101 in Burlingame, California leased on comparable terms and
conditions. Landlord will give Tenant notice of Landlord’s estimation of such
Market Rent within 10 days after receiving Tenant’s notice exercising its option
to extend. If Tenant disagrees with such estimate, it will notify Landlord in
writing thereof

37

--------------------------------------------------------------------------------

EXHIBIT 10.1

within 10 days of Tenant’s receipt of its notice. If Tenant fails to notify
Landlord that it disagrees with the estimation within said 10-day period, Tenant
will be deemed to have agreed to the Fair Market Rent proposed by Landlord. If
there is a disagreement on such estimation, the parties will promptly meet to
attempt to resolve their differences. If the differences as to Fair Market Rent
are not resolved within 25 days of the date Tenant receives the Landlord’s
initial estimate of Fair Market Rent, then the parties will submit the matter to
appraisal in accordance with the next Section so that Fair Market Rent is
determined before the first day of the Extended Term, or Tenant may give
Landlord written notice within 3 business days after expiration of the 25-day
period that Tenant withdraws the notice exercising its right of renewal and this
Lease will expire as of the expiration of the then-existing Term.
(3) If the Fair Market Rent for an Extended Term is not determined before the
first day of the Extended Term, Tenant will continue to pay Base Rent in the
amount payable during the immediately preceding period until the Base Rent for
the Extended Term is determined. Within 10 business days after the Base Rent for
the Extended Term has been determined, Tenant will pay to the Landlord the
excess, if any, of the Base Rent due at the rate set by the appraiser(s) over
the Base Rent actually paid during any expired portion of the Extended Term.


(C) Appraisal Procedure.
If the parties are to submit any matter to appraisal pursuant to the terms of
this Lease, either Landlord or Tenant (the “Moving Party”) may give notice to
the other demanding appraisal and naming an appraiser. The recipient of such
notice (the “Recipient”) will, within 10 days after receiving the Moving Party’s
notice, give notice to the Moving Party naming an appraiser selected by the
Recipient. Each appraiser will be a member of the American Institute of
Appraisers and will have not less than 10 years experience in the appraisal of
properties like the Property in the San Francisco Bay Area. If the Recipient
fails to notify the Moving Party of the name of the appraisal company it has
selected within said 10 day period, the appraisal company selected by the Moving
Party will determine the matter submitted. The appraiser(s) will render a
determination in writing to Landlord and Tenant simultaneously within 10 days of
their appointment. Any determination in which the appraiser appointed by
Landlord and the appraiser appointed by Tenant concur will be binding and
conclusive upon the parties.

38

--------------------------------------------------------------------------------

EXHIBIT 10.1

If the two appraisers are unable to determine the matter within 20 days after
appointment of the appraiser(s), they will appoint a third appraiser, who must
be an impartial person with qualifications similar to those required of the
first two appraisers. If the initial two appraisers are unable to agree upon
such appointment within 5 days after expiration of the 20 day period, the third
appraiser will be selected by the parties themselves, if they can agree, within
a further period of 10 days. If the parties do not so agree, then either party,
on behalf of both, may request appointment of such a qualified person by the
then presiding judge of the San Mateo County Superior Court acting in his
private non-judicial capacity. The other party will not raise any question as to
such Judge’s full power and jurisdiction to entertain the application for and
make the appointment. If the matter cannot be determined by agreement between
the two appraisers selected by Landlord and Tenant, or settlement between the
parties during the course of appraisal, then it will be determined by the three
appraisers in accordance with the following procedure. Each of the two
appraisers originally selected by the parties will prepare a written statement
of his determination, supported by the reasons therefor, with counterpart copies
for each party and the third appraiser. The appraisers must arrange for a
simultaneous exchange of their written statements. The role of the third
appraiser will be to select which of the two proposed determinations most
closely approximates his determination on the matter. The third appraiser will
have no right to propose a middle ground or any modification of either of the
two determinations. The appraisers will attempt to determine the matter within
10 days after the appointment of the third appraiser. The determination chosen
by the third appraiser will constitute the determination of the appraisers and
be final and binding upon the parties.
In the event of a failure, refusal or inability of any appraiser to act, his
successor will be appointed by him, but in the case of the third appraiser, his
successor will be appointed in the manner described above for appointment of the
third appraiser. The appraisers will have the right to consult experts and
competent authorities with factual information or evidence pertaining to a
determination on the matter, but any such consultation will be made in the
presence of both parties with full right on their part to cross-examine. The
appraiser(s) will render the determination on the matter in writing, with
counterpart copies to each party. The appraisers will have no power to modify
the provisions of this Lease. Each party will pay the fees and expenses of its
respective appraiser and both will share equally the fees and expenses of the
third appraiser, if any. Each party will pay the attorneys’ fees and expenses of
its counsel and the fees and expenses of any witnesses called by that party.
Time is of the essence in connection with any matter submitted to appraisal
pursuant to this Section.

39

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
 
4. Tenant Improvements:
 
Landlord, at Landlord’s expense shall improve the premises as follows:
 
a. Professionally clean existing carpets.
 
  
 
 
LANDLORD: ORITZ CORPORATION
 
 
By:    /s/ Vladimir Grave    
 
Its:    President & CEO    
       
Date:     5/30/2014     
 
 
 
 
TENANT: Kindred Biosciences, Inc.
 
 
By:    /s/ Richard Chin    
 
Its:        CEO        
       
Date:     5/30/14     

40